ao nN DBD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 1 of 58

FILED ) \V

SEP 2% an

SUS
CLERK ya YS
Ne US. S00,
ony Dist estar ca

ALIFORNy i

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Plain

 

vs.

 

EMPLOYMENT DISCRIMINATION
Defendant(s).

)
COMPLAINT
)
)

 

3.

Plaintiff resides at:

Address_ 2/0] (Nan gover Ci-

City, State & Zip Code_Ninthoch , CA F45eF

Phone (425) (04 §* 5028

Defendant is located at:

Address _(()_S pear Shrek Scrrte ov

City, State & Zip Code__ SAN Funes Coy CA Fyios-isy S

This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for employ-

ment discrimination. Jurisdiction is conferred on this Court by 42 U.S.C. Section 2000e-5.

Equitable and other relief is sought under 42 U.S.C. Section 2000e-5(g).

4,

The acts complained of in this suit concern:
a. __ Failure to employ me.

b. | Termination of my employment.

Form-Intake 2 (Rev. 4/05) -l-

 
oOo nN DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 2 of 58

c. __ Failure to promote me.

d. \\ Other acts as specified below.
Failuce [refused v0 Provicl mo with an eflechve Reasonable
accommodedion o€ Telework. Eecuirg me. (D theo leq
instead o& proud Ng hg with The Kasonalhe 4 cceantwdabin
ok fall tine bebe usstl, Bing pe dy (ose jn Me, bereits
and eventually uy emplarment- Lye oan fl y te Mmholel
be (alice, ak Murive uc al 4v ete) 20h Ce caf
5. Und Camanagcweds (es under oath to the een 1g 1 EEOC,

a. __ My race or color.

b. __ My religion.

c. __ My sex.

d. __ My national origin.

e. X< Other as specified below.

Disalp Lily.

6. The basic facts surrounding my claim of discrimination are:
Toma Ey navn Kucliied i SA bed 2 Mpla
(Chusegh +o apne my RASInAVAL cacoam wide WP agit
toy the dear sade Dccomaclation sabe Tele use le
i Ww doe Ease Picierey + “ed (he Agony did no
aborove te nol st outhac: Ler SiN Rs nk ele comtic
Lhe vi Nod 2 uicdence Wu sale 44Wot Sine 2alé,

‘the fhepay Vas Appel ved PAS da ok Lele orme iA Zall.
(

 

 

7. The alleged discrimination occurred on or about ‘Si ne Fol UY ais aq C£e(, La
(DATE) June 2ol4
8. I filed charges with the Federal Equal Employment Opportunity Commission (or the

California Department of Fair Employment and Housing) regarding defendant's alleged

Form-Intake 2 (Rev. 4/05) -2-

Mpa

 
Oo a ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 3 of 58

discriminatory conduct on or about GS neg Zod -non Lge Pile! PFAC CM PLerev|
(DATE)
9, The Equal Employment Opportunity Commission issued a Notice-of-Right-to-Sue letter
(copy attached), which was received by me on or about _Jung 25 ‘al 4
(DATE)
10. Plaintiff hereby demands a jury for all claims for which a jury is permitted:
Yes. No.

11. WHEREFORE, plaintiff prays that the Court grant such relief as may be appropriate,

including injunctive orders, damages, costs, and attorney fees.

 

 

 

DATED: _4 724 -Zo| 4 Con Lael Tom
SGNATURD OF PLAINTIFF
(PLEASE NOTE: NOTARIZATION \Vannter “Tom
IS NOT REQUIRED.) PLAINTIFF'S NAME
(Printed or Typed)

Form-Intake 2 (Rev. 4/13) -3-

LL

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 4 of 58

UNITED STATES DISTRICT COURT
9 NORTHERN DISTRICT OF CALIFORNIA

 

Request No. 2019002750
Appeal No. 0120172221
Hearing No. 550-2015-00104X
Agency No. SF-14-0624-SSA

JENNIFER TOM,

Complainant,

ed

V.

September 23, 2019
Andrew Saul, )
Commissioner, )

Re: Office of Federal Operations Reconsideration
Decision Signed June 25, 2019

Social Security Administration,

Agency,

et et

 

Request Decision Be Rescinded As The Decision Is Based on False Testimony From Management
Evidence Here in Provided By Agency’s Council See Documents

| am requesting that you rescind the decision signed June 25, 2019 as | am including again definitive
proof that management lied under oath about that the essential functions of the Benefits Authorizer Job
entailed specifically the lie that answering the Agency toll-free 800 number aka SPIKE is an essential
function of the Benefit Authorizer job. Further that managements false testimony to the Administrative
Law Judge (AJ) when management claimed that the essential functions of the Benefit Authorizer (BA) job
could not be performed from home via 100% full time telework as a Reasonable Accommodations (RA) is
false because the Agency has approved over 20+ qualified disabled Benefit Authorizers to telework as an
RA since 2016, the Agency has also allowed over 100+ BA's for the Work At Home By Exemption under
Article 39 to work from home five days a week since 2015 also important to note since the telework Pilot
Program there is one none disabled BA who is working 100% remotely. Therefore the EEOC AJ's
decision dated April 7, 2017 is clearly based on the false facts management made under oath about the
Agency not being able to approve my Reasonable Accommodations (RA) request for telework because
management claimed it was not possible that the Agency did not approve any BA to telework as a
reasonable accommodation proof management lied see in the documents provided to me by Agency's
Counsel “Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request ~ Telework RA.pdf” and “Agency
Response to Tom Discovery Part 3 — SF BA Information.pdf’ which clearly shows in black and white that
the Agency’s has determined since 2015 the essential functions Benefit Authorizer job do not include
answering Agency’s toll-free 800 number and that the essential functions Benefit Authorizer job can be
performed 100% via telework. A fact that cannot be disputed as the evidence was provided to me from
Agency’s Counsel! Agency's Counsel and Agency's management lied under oath to the EEOC AJ and
even though | proved | was receiving successful performance appraisals while working 100% via telework
under the telework pilot program proving | was already performing the essential functions of the BA job
without an effective RA, the EEOC AJ incorrectly ignored that crucial evidence and ruled in favor of the
Agency, because the EEOC AJ ignored the evidence that not only could the Agency allow qualified
disabled BA’s the RA of telework full time she also ignored the fact that BA’s nine (9) month training
program does not involve learning how to answer the 800 number phones, she also ignored the evidence
| provided proving that there were non-disabled journeyman level BA's (not trainees) who passed their
three day examination who never answered the 800 number phones. In my appeal there were still non-

Page 1 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 5 of 58

disabled BA’s who never received training or answered the 800 number phones because it is not an
essential function of the job to date there are journeyman level BA’s who do not have to answer the 800
number phones and are working BA work: processing claims, AJ cases, processing incoming requests to
update the master file queries which is the true work of the BA.

The Office of Federal Operation’s (OFO) decisions to uphold the AJ’s decision is clearly solely based on
management’s false assertions made under oath to the AJ at the hearing noted in AJ’s decision dated
April 7, 2017 and Agency’s “AGENCY RESPONSE TO APPEAL OF AGENCY FINAL ORDER’ filed
August 21, 2017 and is completely devoid of any mention of the appeals my attorney at the time filed
“APPELLANT'S BRIEF IN SUPPORT OF APPEAL’ filed July 14, 2017 and my appeal dated March 2,
2019 to the OFO after my attorney withdrew from the case, the appeal from my attorney and myself prove
management lied under oath about what the essential job functions of the BA were. | also filed an appeal
to the OFOQ’s decision to uphold the AJ decision on the grounds that the original OFO decision maker was
the same employee who rendered the reconsideration decision. | provided Carlton M. Hadden, Director,
Office of Federal Operations copy documents | was provided by Agency's Counsel proving the Agency
has provided qualified disabled BA’s and non-disabled BA’s approval to telework full time (see the
attached documents) provided prior to his June 25, 2019 decision, which proved definitively the AJ
decision was based on lies management told her at the January 2017 EEOC hearing. On numerous
occasions | have provided the OFO documented evidence Agency’s Council provided me that proves that
managements the sworn testimony about the essential job functions of the Benefit Authorizer are lies and
because the AJ rendered her decision solely based on managements testimony the AJ’s decision is
invalid based on documented evidence the Agency was not only capable of approving my RA request for
full time telework because | am a known qualified disabled employee but that the Agency has been
providing the RA of telework to qualified disabled BA’s since 2016 and has also allowed disabled BA’s the
approval of work at home by exemption under article 39 since 2015 and since at least 2016 there are
non-disabled Benefit Authorizers who don’t answer the 800 number either coupled with the fact that the
nine (9) month training of the BA’s does not include learning how to answer the 800 number and that
there BA's who have been employed since 2015 who have never answered the 800 number, proving
disabled or not disabled is not a factor in determining where answering the 800 number is an essential
function, the fact is the BA job essential functions do not include answering the 800 number period! The
hearing decided | received from the AJ is solely based on management's false testimony under oath
about what they claim is an essential function and that the Agency does not approve any BA to telework
full time which is a proven lie over 20+ qualified disabled BA’s have been approved for the RA of telework
and over 100+ have been approved under Article 39 Work at Home by Exemption and one non-disabled
BA who works 100% remotely not to mention the hundreds of journeyman level BA’s (not trainees) who
have never answered the 800 number. The OFO decision was a regurgitation of the Ad’s decision that
was solely based on management's sworn testimony, proven to be a lie based on documents provided to
me by Agency’s Counsel. Had the decision maker in this case read the evidence | submitted they would
not have upheld the AJ’s decision or the OFO prior decision dated February 15, 2019. The sad fact is the
EEOC AJ ignored my defense and the evidence that proved | was already working 100% via telework
under the pilot telework program about once a week and was receiving successful performance
appraisals proving | was performing the essential functions of my job without an effective RA, EEOC AJ
does not | was working solely via telework about once a week and does not include in her decision the
fact | proved | was receiving successful performance appraisals during the same time period which prove
| was performing the essential functions, her failure to even mention the fact evidence provided to her at
hearing showed | received successful performances in her decision resulted in her incorrectly determining
| was not able to perform the essential functions of my job while working from home even though all the
evidence pointed to the fact | was already working 100% from home and was already performing the
essential functions of my job.

Per the notice “Decision on Request for Reconsideration” there is no date of issuance just a date the
notice was signed June 25, 2019. The notice states on page 1 of the notice:

“EEOC regulations provide that the Commission may, in its discretion, grant a request to reconsider any
previous Commission decision issued pursuant to 29 C.F.R. § 1614.405(a), where the requesting party
demonstrates that: (1) the appellate decision involved a clearly erroneous interpretation of material fact or

Page 2 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 6 of 58

law; or (2) the appellate decision will have a substantial impact on the policies, practices, or operations of
the agency. See 29 C.F.R. § 1614.405(c).”

| provided evidence that clearly shows an erroneous interpretation of material fact and law as well as
showing the AJ and OFO decisions had a substantial impact on the policies and practices of the Agency's
operations. | provided evidence that shows that the Agency had already made a determination that
answering the Agency's toll-free 800 number is not an essential function of the Benefit Authorizer job, and
that management perjured themselves at the hearing claiming that Agency's toll-free 800 number was an
essential job function of the Benefit Authorizer job proof of managements perjury has been provided by
Agency’s Counsel. Agency’s Counsel provided two documents proving that the Agency has determined
since 2015 Benefit Authorizers job does not require them to answer the Agency's toll-free 800 number to
perform their essential functions and that Benefit Authorizers can perform the essential functions of their
job from home 100% via telework five days a week or 40 hour work weeks. | received verbal confirmation
that the Benefit Authorizers who were allowed to work from home under Work At Home By Exception and
the Benefit Authorizers approved under the Reasonable Accommodations to Work At Home/Telework
were excused from answering the Agency's toll-free 800 number proving that there is absolutely no
undue hardship as the Agency has successfully approved over 100 Benefit Authorizers for Work At Home
By Exception and over 20 Benefit Authorizers under the Reasonable Accommodations to Work At
Home/Telework all excused from Agency's toll-free 800 number.

| provided evidence that management also perjured themselves when they claimed that the Benefit
Authorizer nine month training program included on how to answer Agency’s toll-free 800 number which
is not true at all, | provided evidence the training material did not at all touch on answering the Agency’s
toll-free 800 number. Management's testimony proved that the Teleservice Center a different section of
the Agency primary job function is to Agency's toll-free 800 number and not an essential function of the
Benefit Authorizer job. Benefit Authorizers are not part of the Teleservice Center but are in operations
department of the Agency. The truth is that for a Benefit Authorizer to move from being a trainee to a
journeyman level Benefit Authorizer requires training on how process cases and no answer the Agency's
toll-free 800 number! | provided evidence that there are journeyman level Benefit Authorizers who do not
answer the Agency's toll-free 800 number at all and that they are not disabled. The evidence | provided
proves that the Agency is currently excusing both disabled Benefit Authorizers and none disabled Benefit
Authorizers from answering the Agency toll-free 800 number, proving there is absolutely no undue
hardship to excuse me from answering the Agency toll-free 800 number too. The evidence proves that
the Agency has a long history of providing the Reasonable Accommodation of Work At Home/Telework to
Benefit Authorizers, excusing Benefit Authorizers from Agency’s toll-free 800 number without hardship. tt
is also important to note that | provided managements testimony which stated that the decision of who
answers the Agency’s toll-free 800 number is decided by management proving that it is not an essential
function since management can exclude whomever they wish from answering the Agency’s toll-free 800
number, in order for a function to be essential all employees have to do it without exception a statement
Management also made. Given the documented evidence provided by Agency's Counsel

“Tom.SF.0752. 19.0286.1.1_RFP 6 Agency Supp. Request ~ Telework RA.pdf’ and “Agency Response to
Tom Discovery Part 3 — SF BA Information.pdf’ that shows clearly in black and white that the Agency’s
has determined since 2015 the essential functions Benefit Authorizer job do not include answering
Agency's toll-free 800 number and that the essential functions Benefit Authorizer job can be performed
100% via telework. A fact that cannot be disputed as the evidence has come from Agency's Counsel. The
very fact Agency's Counsel and management lied about the essential job functions of the Benefit
Authorizer job to OFO shows that their statements are not trustworthy and that the decision from the OFO
should not quote management or statements provided by Agency’s Counsel quoting management's
sworn testimony since it is clear they lied and contradicted facts provided to me from Agency Council
about the Agency’s determination on the true essential functions of the Benefit Authorizer job in addition
to other documented facts | provided proving the true essential job functions.

The evidence | provided in my last appeal clearly showed that management on multiple occasions lied
under oath with impunity, the claims the essential functions of the Benefit Authorizer job included
Agency's toll-free 800 number and the fabricated claim that approving my request for the Reasonable
Accommodation of Work At Home/Telework would be an undue hardship. The evidence | provided proves

Page 3 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 7 of 58

that the prior AJ and OFO decisions ignored the fact | received successful performance appraisals while
working 100% from home and did not answer the Agency's toll-free 800 number proving | am a qualified
disabled employee and that Agency’s toll-free 800 number is not an essential job function of the Benefit
Authorizer. | provided documentation from EEO Director Claudia Postell which she signed stating | was
found to be a qualified disabled employee per case law “See Kohner v. Dep't of Trans., EEOC Appeal
No. 0120110334, 1 (Sept, 14, 2012) (affirming AJ’s decision finding complainant was a ‘qualified’
individual with a disability by virtue of successful performing his job).” Another material fact ignored and
missing from notation in the decision signed June 25, 2019 and the prior OFO decision dated February
15, 2019, additional class law to support my successful performance appraisals while working 100% via
telework under the pilot telework program are Lavern B. v. Department of Housing and Urban
Development, EEOC No. 0720130029 (EEOC OFO 02/12/15) and Latarsha A. v. Federal Energy Regulatory

Commission, EEOC Appeal Nos. 0120123215, 0120131079 (Mar. 15, 2016).

| worked from home under the pilot telework program and management stated numerous times | was not
allowed to work via telework as a reasonable accommodations so the claim that the AJ made in her
hearing decision “that Complainant’s manager temporarily waived these duties when he allowed
Complainant to work telework full time pending the resolution of the instant EEO complaint." Is not an
accurate representation of the true facts and a complete misrepresentation of the true events and another
event showing that the decisions rendered were not accurately portraying the true facts documented in
the written record | provided, it is important to note that management did not make those claims we were
in negotiations to find an effective RA because the approved RA’s management gave me like Liberal
Leave did not enable me to return to work full time, and even though the RA of telework full time would
have management did not want to provide me the RA | was requesting claiming that they did not have to
provide me the RA | requested, and | always responded that | needed an effective RA and telework was
the only RA that would make sure that my work area would not be contaminated by coworkers. It makes
me wonder where this false narrative came from, as it is not a true representation of the documents facts
as they were presented at hearing and in the documents | provided in my appeals.

The statement included in this decision about the telephone equipment needed to answer the 800

number “Such telephone equipment was hard-wired into the Federal building were Complainant worked.”
ls a false representation of the true facts presented at court and in the written documents | provide as |
provided documentation proving there were employees who answered the Agency's 800 number from
home a fact management also stated as being true. The AJ’s decision that teleworking would not work is
based on management's false assertion that answering the Agency's toll-free 800 number is an essential
job function of the Benefit Authorizer job and that the Agency does not allow any Benefit Authorizers
whether disabled or not to telework beyond the telework pilot program, which is a proven lie see
documents provided to me from Agency's Counsel Tina Saladino “Tom.SF.0752.19.0286.1.1_RFP 6
Agency Supp. Request — Telework RA.pdf’ and “Agency Response to Tom Discovery Part 3-SF BA
Information.pdf” the documents shows clearly in black and white that the Agency's has determined since
2015 the essential functions Benefit Authorizer job do not include answering Agency's toll-free 800
number and that the essential functions Benefit Authorizer job can be performed 100% via telework.
Further had the OFO investigator/decision maker read the document | supplied they would have seen that
Debby Ellis testified that there were employees answering the Agency’s toll-free 800 number from home!
Another discrepancy if material fact misrepresented by the AJ and OFO in prior decisions as well as this
decision. Another material fact is that James Dokko had stated under oath that we had not reached the
last resort of reassigning me to another job and that he was still working with me to find an effective
Reasonable Accommodation that would enable me to continue my work as a Benefit Authorizer. So | was
under no obligation to find other jobs.

The Av’s credibility findings of management's witness testimony should not stand as there is substantial
countervailing/invalidating evidence that managements assertions where not credible or factual including
but not limited to the essential functions of the Benefit Authorizer job included answering the Agency's
toll-free 800 number and that it would be an undue hardship to approve my request for full time telework
per the documented evidence that the Agency's Council proved me showing the Agency has been
approving other qualified disabled Benefit Authorizers to work 100% from home five days a week full time

Page 40f 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 8 of 58

from home under both Work At Home By Exception and Reasonable Accommodation of Work At
Home/Telework all excused from Agency’s toll-free 800 number, see documents
“Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request — Telework RA.pdf’ and “Agency Response to
Tom Discovery Part 3 — SF BA Information.pdf” factual evidence directly from Agency's Counsel proving
management lied under oath therefore their original assertions on which the prior rulings were based on
are invalid per documents provided by Agency’s Council. Therefore the AJ’ decision and prior OFO
decision need to be overturned and | should receive a favorable decision.

Agency’s management and Agency's Council both knew that no one would question their word and any
statements they made under oath and in writing to the courts and that the OFO would blindly accept the
AJ’s decision and not question the Au’s decision, | say this based on my personal experience and the
clear evidence to me that the decision makers in this case are just regurgitating what management said
was fact as there is no mention of the factual evidence | provided proving | am a known qualified disabled
employee who performed the essential job functions of the Benefit Authorizers job without a Reasonable
Accommodation while working 100% from home and not answering the 800 number. The evidence
provided by Agency’s Council “Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request — Telework

RA. pdf’ and “Agency Response to Tom Discovery Part 3 — SF BA Information.pdf’ proves my case that |
should have been approved the Reasonable Accommodation of Work At Home/Telework full time like the
20 other Benefit Authorizers the Agency has already approved.

Had Carlton Hadden truly gone through the documents | provided in support of my request for
reconsideration of the OFO decision dated February 15, 2019 he would not have found in the Agency's
favor as the AJ and prior OFO decision maker had. | have proven “(1) the appellate decision involved a
clearly erroneous interpretation of material fact or law; or (2) the appellate decision will have a substantial
impact on the policies, practices, or operations of the agency.” Because the documented evidence from
Agency’s Counsel in the documents labeled “Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request —
Telework RA.pdf” and “Agency Response to Tom Discovery Part 3 — SF BA information.pdf’ prove
Benefit Authorizers can perform the full essential functions of their job from home full time via 100%
telework five days a week without answering the Agency's toll-free 800 number. The evidence | provided
proved that there are both disabled Benefit Authorizers and non-disabled Benefit Authorizers who are
excused from answering the Agency’s toll-free 800 number proof it is not an essential function, the
evidence also shows that managers decide who does and does not answer the phones which further
proves it is not essential if management can easily transfer the work around.

| make this appeal to the OFO decision signed June 25, 2019 made by Carlton Hadden based on cold
hard facts proving unequivocally that the Agency can approve my request for the Reasonable
Accommodation of Work At Home/Telework as they have provided over 20 other Benefit Authorizers with
the Reasonable Accommodation of Work At Home/Telework excusing them from Agency’s toll-free 800
number and could have return me to work full time. The Agency has already approved over 20 Benefit
Authorizers Reasonable Accommodations to Work At Home/Telework excusing them from Agency's foll-
free 800 number and also provided over 100 Benefit Authorizers approval under Work At Home By
Exception also excusing them from Agency's toll-free 800 number. The Agency had determined that
approving Benefit Authorizers for both Work At Home By Exception and Reasonable Accommodations to
Work At Home/Telework excusing them from Agency's toll-free 800 number would not remove an
essential job function and that the Benefit Authorizer job could be performed from home 100% via
telework without any hardship. There is no legal reason the same Reasonable Accommodation of Work
At Home/Telework could not have been given to me as | was a known qualified disabled employee based
on my successful performance appraisals, per the document signed by Claudia Postell dated January 30,
2019 that | submitted as evidence, the issue with the decision is that they ignore the fact the Agency
refused to provide me with an RA and left the issue of where the Agency should have provided me an RA
to be processed under a different EEOC case see foot note and had they taking Agency's refusal to
effectively accommodate me the decision would have been different. Carlton Hadden decision maker in
this case just regurgitated information stated in the prior decisions and he clearly did not do his due
diligence and read the documents | supplied which proved management lied under oath and that
Agency's Counsel was pushing management's false narrative that the answering the Agency’s toll-free
number was an essential function Benefit Authorizer and that the Agency could not approve a qualified

Page 5 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 9 of 58

disabled Benefit Authorizer the Reasonable Accommodations of to Work At Home/Telework even though
Agency’s Counsel had in hand evidence that was a bold face lie per document's Agency's Counsel
provided me “Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request — Telework RA.pdf’ and "Agency
Response to Tom Discovery Part 3 —- SF BA Information.pdf” prove Benefit Authorizers can perform the
full essential functions of their job from home full time via 100% telework five days a week without
answering the Agency’s toll-free 800 number. Agency’s management willfully lied under oath with
impunity and Agency’s Counsel has also acted in bad faith against the courts and OFO by withholding
crucial information that proved Management lied under oath and wrongfully refused to provide me with
the effective Reasonable Accommodations to Work At Home/Telework causing me extreme undue
hardship causing me extreme physical and financial undue hardship without a lawful reason.

Agency’s management and Counsel purposely withheld the undisputed fact that the Agency had already
determined that the Benefit Authorizer’s job could be done from home 100% via telework and that
excusing a Benefit Authorizer from answering the Agency's toll-free 800 number would not remove an
essential job function even though the information was within their possession. | can only conclude that
Agency's Counsel actions can only be described as being done willfully and intentionally to protect
management and the Agency from being held accountable for their misconduct, providing false testimony
under oath, refusing to abide by Reasonable Accommodation laws, unlawfully withholding an effective
Reasonable Accommodation from a known qualified disable employee to further disability discrimination,
harassment, hostile work environment, retaliation for filing EEO complaints, bad faith actions, abuse of
authority and complete disregard for the laws protecting disabled employees. The Au’s decision was
based solely on management's testimony made under oath, apparently AJ believed that the agency
management and Agency’s Council would not lie under oath and apparently the OFO decision maker also
believed the Agency would not lie as well as the OFO decision was also based solely on managements
sworn testimony which was proven to be a lie by documents provided by Agency's Council here and
attached, a fact that would have come to light if the investigator/decision maker in this OFO decision had
done their due diligence and looked at all the facts submitted as evidence and would have found that
Agency's management and Agency's Council continued to lied through this case. The facts and evidence
of facts | provided in my appeals proved management lied under oath and that management's testimony
should not be used as the basis for the decision in my case. | am again providing undisputable evidence
that management lied under oath and even though Agency’s Counsel was aware management claims
were lies Agency’s Counsel chose to continue pushed management's lie about the essential functions of
the Benefit Authorizer job knowing it was a bold face lie. Had the anyone done their due diligence in my
case and read the evidence | provided in my appeals | would have won my case because they would
have seen that the Agency was already approving Benefit Authorizers for the Reasonable
Accommodations of Work At Home/Telework and Work At Home By Exception excusing them from
Agency’s toll-free 800 number because the Agency knew excusing Benefit Authorizers from answering
the 800 number would not remove an essential job function and that the Benefit Authorizer job could be
performed from home 100% via telework without any hardship.

Agency's Counsel has broken the American Bar Association Rule 3.3: Candor Toward the Tribunal and
Rule 3.4: Fairness to Opposing Party & Counsel and Rule 4.1: Truthfulness in Statements to Others by
withholding the document's “Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Request — Telework RA. pdf?
and “Agency Response to Tom Discovery Part 3 - SF BA Information.pdf" that proves the Agency was
aware Benefit Authorizers can perform the full essential functions of their job from home full time via
100% telework five days a week without answering the Agency’s toll-free 800 number information she
would have had available when she prepared the Agency’s response to my request for reconsideration of
the OFO decision dated February 15, 2019. The fact that both the OFO decision dated February 15, 2019
and this OFO decision dated June 25, 2019 were made by the same Compliance and Control Division
representative Ms. Jones is troubling as it denied me the opportunity to have a new pair of eyes look at
my case and determine if Ms. Jones’ decision was proper, the case should have been assigned to
another representative so that all facts and factual evidence | provided would have been given the proper
weight/merit/credit it deserved, should have definitely resulted in a different decision in my favor as the
evidence | provided proved unequivocally that the decisions were based on management's false
testimony under oath.

Page 6 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 10 of 58

There are checks and balances in place to make sure that the decision maker of the first decision would
not review the request for appeal to ensure a fair and equitable review of all the evidence provided and to
prevent the an employee from a bias decision upholding an incorrect decision they previously made.
Unfortunately for me this important step was not followed as the original OFO decision maker Ms. Jones
whom rendered the February 15, 2019 OFO decision was also assigned the job of processing my request
for reconsideration of her original OFO decision to uphold the Au’s decision. Ms. Jones processed my
request for reconsideration and choose to uphold her original decision in this the OFO decision dated
June 25, 2019 made by Carlton Hadden. Even though Carlton Hadden was presented additional
unequivocally evidence managements sworn testimony was a lie see documents Agency's Council
provided here in attached he also regurgitated what the EEOC AJ, Agency’s Counsel and OFO
investigator Ms. Jones stated in their briefs and decisions completely leaving out my responses and
evidence, not once was my evidence noted or my defense noted because if it had no decision in favor of
the Agency could have been made. In my appeal of Ms. Jones’ original OFO decision dated February 15,
2019 | reported that she failed to look at the evidence | provided proving management lied under oath, the
evidence management lied under oath was provided in each of my appeals and prior to both OFO
decisions another material fact missing is the fact | received successful performance appraisals | received
while working 100% from home under the Telework Pilot Program not because of a Reasonable
Accommodation, Mr Carlton Hadden decision dated June 25, 2019 was just as bias as Ms. Jone’s
decision and he just regurgitated what Ms. Jone’s stated leading me to believe he never looked at the
evidence either. My successful performance appraisals throughout my career provide | am a qualified
disabled employee and that because | was working full time from home 100% via Telework without a
Reasonable Accommodation proved | was performing the essential job functions of the Benefit Authorizer
job without a Reasonable Accommodation. None of those facts were noted in either of Ms. Jones’
decisions for the OFO decision dated February 15, 2019 or her more recent decision dated June 25, 2019
by Carlton Hadden. Neither of them obviously didn't take into consideration any of the prior or new
evidence | provided, which would in fact would render a different outcome, based on the evidence that
Agency Counsel was forced to provide me, this evidence provides proof that Agency counsel had conceal
evidence and facts, that management blatant lied under oath, had she done so she most definitely would
rendered an unbiased decision in my favor. | believe that someone should notified that evidence was
concealing unlawfully by Agency’s Council.

My case shows the fraud waste and abuse of authority that has occurred in my case and that regardless
of the undisputed facts that | provided to the OFO proving management lied under oath in their claims
that answering the Agency’s toll-free 800 number was an essential function of the Benefit Authorizers job
and the claim that approving my request for the Reasonable Accommodation of Work At Home/Telework
full time would cause an undue hardship Ms. Jones ignored the factual evidence | provided her and has
found yet again in the Agency's favor even though Agency's Counsel provided the crucial evidence
proving that management lied under oath about the Benefit Authorizers true essential job functions and
lied when they claimed the Agency did not approve Benefit Authorizers under the Reasonable
Accommodation of Work At Home/Telework full time 5 days a week. Evidence provided by Agency's
Council prove managements assertions made under oath at the 2017 hearing were lies see documents
Agency's Counsel provided me proving the Agency approved over 20+ qualified disabled Benefits
Authorizers with the Reasonable Accommodations of telework since 2016 and over 100 disabled benefit
Authorizers approval under Article 39 Work at Home by Exemption since 2015 and one (1) non-disabled
BA who works 100% remotely proving that management and Agency’s Counsel would have known in
2017 when the hearing was being held that the Agency had determined that the not only could the Benefit
Authorizer job be performed 100% from home but also that answering the 800 number is not an essential
function of the job. | was not asking the Agency to change the essential job function of the Benefit
Authorizer job | was asking the Agency to follow Reasonable Accommodations Policy as they have for
over 20+ other qualified disabled Benefit Authorizes and also approve me for the Reasonable
Accommodation of telework so | too could work full time like my co-workers who are both disabled and
not disabled.

Agency’s Council response to the appeal my attorney made to the AJ’s April 7, 2017 hearing decision

continued to push managements lies as factual evidence despite her unequivocally knowledge that the
Agency’s claims answering the 800 number was an essential job function was false and that the Agency

Page 7 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 11 of 58

unlawful refusal to provide me with effective Reasonable Accommodation me were based on known lies.
Agency's Council proved the evidence that the Agency excused Benefit Authorizers both qualified
disabled employees under Reasonable Accommodations and other Benefit Authorizers under the Work
At Home By Exception and non-disabled BA's who have never answered the 800 number. | ask that
based on the overwhelming evidence proving that since 2015 the Agency has determined that a disabled
Benefit Authorizer can work from home full time five days a week under Article 39 Work At Home by
exemption and that since 2016 the Agency has approved Qualified disabled Benefit Authorizers the
Reasonable Accommodations of telework five days a week proves that the Agency is more than capable
of having also approved my request for Reasonable Accommodations of telework without altering the
essential functions of the Benefit Authorizer job and that the Agency failed to effectively accommodate me
without a lawful reason. See the documents provided by Agency's Council on the Benefit Authorizers
approved to telework under the Pilot Program, as a Reasonable Accommodation and under Article 39.
The evidence proves the AJ’s decision was based on a false assertions made by Agency's management
testimony under oath and Agency’s Counsel actions by not only misrepresenting facts but also willfully
withheld evidence that proved the Agency could have provided me the Reasonable Accommodations of
telework | was requesting without any harm to the Agency or my ability to perform the essential functions
of my job. The EEOC AuJ’s decision needs to be overturned and | should be granted a fully favorable
decision and be approved for the Reasonable Accommodation of Work At Home/Telework full time five
days a week without exception, training and other work be done 100% via Telework and that | be made
whole and receive pain and suffering, a new clean laptop handled by only employees who are fragrance
and chemical free (the imaging of the laptop to be set up by a fragrance and chemical free employee in
an area free of fragrance and chemicals management said this was possible and would not be a
hardship), back pay, complete restoration of leave and removal of all advanced leave, to not have the
same management ever again and that the other remedies | have previously listed also be approved.

Thank you,
Jennifer Tom

Page 8 of 8
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 12 of 58

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Northern District of California

Jennifer Tom

 

Plaintiff
v.

Andrew Saul, Commissioner of Social Security Admi

Civil Action No. 2019002750

 

Nee Nee eure See” Senne

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Andrew Saul, Commissioner of Social Security Administration

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association ~ an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.

Date: ___09/23/2019_ Qernuinhue Th in

(Slgnature oNhe attorney or unrepresented party

Jennifer Tom

 

Printed name

2101 Mangrove Court
Antioch, CA 94509

 

Address

jmtom3@yahoo.com

 

E-mail address

(925)698-5028

 

Telephone number
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 13 of 58

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of California

Jennifer Tom
Plaintiff
Vv.
_ Andrew Saul, Commissioner of Social Security Admi
Defendant

 

Civil Action No. 2019002750

 

New Nene Nee” See” ee”

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Andrew Saul, Commissioner of Social Security Administration

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not asummons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date: 09/23/2019 Oe Wu WAG

 

Signature of\he attorney or unrepresented party

Jennifer Tom
Printed name

2101 Mangrove Court
Antioch, CA 94509

 

Address

jmtom3@yahoo.com

 

E-mail address

(925)698-5028

 

Telephone number
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 14 of 58

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Washington, D.C. 20507

 

July 26, 2019

Ms. Jennifer M. Tom
2101 Mangrove Court,
Antioch, California 94509

Dear Ms. Tom:

This is in response to your recent inquiry to President Donald Trump concerning your
complaints of discrimination against the Social Security Administration (SSA). President Trump
has asked the Equal Employment Opportunity Commission (EEOC) to respond directly to you.

The Equal Employment Opportunity Commission (EEOC) is responsible for enforcing
laws which prohibit discrimination against employees and applicants for employment with
federal agencies based on race, color, religion, sex, national origin, age (40 and over), disability,
genetic information, and reprisal. Claims of discrimination must be pursued by following the
specific procedures in EEOC regulations, found at 29 C.F.R. Part 1614. These regulations apply
to all federal sector complaints pending at any stage in the administrative process. You may
review the regulations and EEOC Management Directive EEO-MD 110 on EEOCs web site at

WWW.CCOc. 2OV.

The EEOC records reveal that on February 15, 2019, the EEOC issued a decision on
appeal (EEOC Appeal No. 0120172221) (Agency No. SF-14-0624-SSA) affirming the agency’s
finding of no discrimination. On March 4, 2019, you filed a request for reconsideration (EEOC
Request No. 2019002750). Currently, your request for reconsideration is being processed, but
no decision has yet been issued. In addition, we note that on April 13, 2019, you filed a second
appeal regarding Agency No. SF-1 8-0921-SSA, which was docketed as EEOC Appeal No.
20190000982. Also, your appeal is being processed, but not decision has yet been issued.
Unfortunately, it is difficult to predict exactly when the EEOC will issue the decisions because of
the large volume of appeals the EEOC receives and the varying complexity of each case. The
EEOC puts forth every effort to process cases as expeditiously as possible. Please be assured
that we will process your complaints in a fair and equitable manner.

If you desire additional information on the status of your complaints later, you can
contact directly the Office of Federal Operations (OFO) EEOC via email at ofo.ecoc@eeoc.gov.
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 15 of 58

Ms. Jennifer M. Tom
Page Two

We hope this information is helpful to you.

  
  

Sincerely,

a . x ’
WA ‘Ad a

Patricia Cr otd Directo?

Office of Legislative Affai
Tpbeerh fle phhagetoELee hese allt gLaba|bybegygetbe lgbecy geefatey Sie ts

 

ge 16 of 58

ssauisng felowO

 

9/27/19 Pa

ae me Aly LOG0Z ‘O'd ‘uo}BulyseM
a = = re — V1900
NOISSIWWOOD ALINNLYOddO LNSNAOTdNA TWNDA

 
9/23/2019 Yahoo Nai’ e 4.1 9-Cy 063 22-35 equae usb Shi? 50 Kles RB Wed Po301 Paots 4 B38 5-00104X Agency N...

RE: Reconsideration for case Request No. 2019002750 Appeal No. 0120172221 Hearing No.
550-2015-00104X Agency No. SF-14-0624-SSA

From: OFOEEOC (OFO.EEOC@EEOC.GOV)
To:  jmtom3@yahoo.com

Date: Wednesday, July 31, 2019, 10:31 AM PDT

Ms. Tom,

It appears that the response to the correspondence was prepared and issued while a decision was being issued on your
request. Attached is a copy of the decision on Request No. 2019002750, which was written and reviewed by different
staff than worked on your prior appeal. The password to open the decision will be sent in a separate email.

Attorney of the Day
Office of Federal Operations

EEOC

From: jennifer tom <jmtom3@yahoo.com>

Sent: Tuesday, July 30, 2019 8:41 PM

To: OFOEEOC <OFO.EEOC@EEOC.GOV>; jennifer tom <jmtom3@yahoo.com>

Subject: Reconsideration for case Request No. 2019002750 Appeal No. 0120172221 Hearing No. 550-2015-
00104X Agency No. SF-14-0624-SSA

| received a notice in the mail today July 30, 2019 informing me, that my request
for reconsideration under case: Request No. 2019002750, Appeal No.
0120172221, Hearing No. 550-2015-00104X, Agency No. SF-14-0624-SSA is
still pending and that no decision was made.

Therefore, | can assume that per this letter dated July 26, 2019 received by me to
day July 30, 2019, that my request for reconsideration filed March 2019 is still
being processed and that all the evidence | have provided will be given the proper
weight and will no longer be ignored as it has been to date. | was informed by the
EEOC AJ who rendered the original decision in this case Hearing No. 550-2015-
00104X, Agency No. SF-14-0624-SSA during a conference call with Agency’s
Counsel, myself and my Attorney that the AJ rendered her decision solely based
on management's testimony alone and not on the evidence | provided proving
management lied about not being able to approve my request for the Reasonable
Accommodations of telework.

118
9/23/2019 Yahoo ese 419 cv 063 be735, equec eb Sbte7s0 Klos QWedt 25921 PADFy WE 446.98'5-00104x Agency N...

| am requesting confirmation that to date July 30, 2019 my request for

reconsideration is still being processed. | am also requesting confirmation that the
person who is processing the reconsideration is a different employee than the
one who made the original decision at the appeal stage with the EEOC Appeal
No. 0120172221, Hearing No. 550-2015-00104X, Agency No. SF-14-0624-SSA
as it is my understanding that the employee who processes a request for
reconsideration cannot be the same employee who rendered the original decision
to ensure a fair and complete reconsideration decision is made and to ensure that
all the evidence is taken into consideration and not overlooked a second time and
to make sure evidence of management's false testimony is not overlooked a
second time. The reason | am appealing the AJ’s decision is because
management provided false testimony under oath, it is management's false
testimony that the EEOC AJ relied on when she rendered her decision according
to the conference call with the EEOC AJ, Agency’s Counsel, my attorney and me
earlier this year. Management's false testimony included the claim NO Benefit
Authorizer was approved the Reasonable Accommodation of Telework which is a
lie proven by the evidence Agency’s Counsel provided me and included in this
email.

| also want to make sure that the evidence | provided showing that the Social
Security Administration has been providing the employees with the job of Benefit
Authorizers approval for the Reasonable Accommodations of Telework since at
least since 2016. | have included that evidence in this email just in case. | am
aware of Benefit Authorizers have been approved for the Reasonable
Accommodations of Telework as far back as the late 1990's to early 2000's. The
evidence also shows that there are Benefit Authorizers are approved under Article
39 Work At Home By Exception as far back as 2015 approved to work five days a
week and 1 Benefit Authorizer is working as a long term virtual detail, proving |
could have been approved to telework as a Reasonable Accommodation and that
management had no lawful reason for refusing to provide me with

the Reasonable Accommodation of Telework, as the Agency has a history of
providing Reasonable Accommodations of Telework as a Reasonable
Accommodation for Benefit Authorizers for years, which | can only conclude
proves that | was denied the Reasonable Accommodation of Telework due to
retaliation and disability discrimination for filing EEO complaints.

| would also like to make sure that the correct case number for the second EEO
case mentioned is actually SF-18-0924 is the EEOC case number connected to
docket EEO Appeal No. 20190000982 and not SF-18-0921. | believe it was just a
typo in this notice, | do not have an EEO case that ends in 0921.

| intend to keep President Trump appraised of any progress in these cases, as |
have been placed in a dire need and unfair situation due to management’s lies
under oath. | need the evidence | have provided proving management lied under

2/3
9/23/2019 Yahoo NoPE 412 Gy 063 BAIS ue Qe Sbtb7s0 Kes e Wad: P21 Raars Ae 38 5-00104X Agency N...

oath to be taken into account and for a fair and complete decision in these cases
to be rendered, based on factual evidence and not based on management's false
testimony made under oath.

Thank you for your help,

Jennifer

[%) Decision.2019002750.pdf
82.6kB

3/3
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 20 of 58

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Office of Federal Operations
P.O. Box 77960
Washington, DC 20013

 

Jennifer Tom, a/k/a
Lavonia M.,!
Complainant,

Vv.

Nancy A. Berryhill,
Acting Commissioner,
Social Security Administration,
Agency.

Request No. 2019002750
Appeal No. 0120172221
Hearing No. 550-2015-00104X
Agency No. SF140624SSA
DECISION ON REQUEST FOR RECONSIDERATION

Complainant timely requested that the Equal Employment Opportunity Commission (EEOC or
Commission) reconsider its decision in Lavonia M. v. Soc. Security Admin., EEOC Appeal No.
0120172221 (Feb. 15, 2019). EEOC regulations provide that the Commission may, in its
discretion, grant a request to reconsider any previous Commission decision issued pursuant to 29
C.F.R. § 1614.405(a), where the requesting party demonstrates that: (1) the appellate decision
involved a clearly erroneous interpretation of material fact or law; or (2) the appellate decision
will have a substantial impact on the policies, practices, or operations of the agency. See 29
C.F.R. § 1614.405(c).

During the period at issue, Complainant worked as a Benefits Authorizer, GS-9, within Module
10 of the Agency’s Western Program Service Center in Richmond, California.

On August 6, 2014, Complainant filed a formal EEO complaint. Complainant claimed that the
Agency discriminated against her and subjected her to a hostile work environment based on
disability (sensitivity to fragrances and other chemicals) when:

 

| This case has been randomly assigned a pseudonym which will replace Complainant’s name
when the decision is published to non-parties and the Commission’s website.
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 21 of 58

2 2019002750

1. since May 12, 2014, various management officials had been denying Complainant
reasonable accommodation requests for a fragrance-free work environment; and

2. Between December 2013 and July 2014, various management officials had subjected
Complainant to a hostile work environment because of her physical disability (chemical
sensitivity) when:

a. since December 2013, Complainant’s co-workers continued to spray perfume in
the office despite having knowledge of her allergic reaction to scents;

b. on May 30, 2014, management informed Complainant that she had to move her
desk, but did not take any action to prevent her co-worker from spraying perfume
in Complainant’s presence;

c. on June 3, 2014, Complainant’s manager willingly wore perfume during a
meeting, which caused Complainant to have an allergic reaction; and

d. on July 23, 2014, Complainant was forced to move to another location due to
irritants emanating from the floor and permeating the room.

On January 18 and 19, 2017, the assigned EEOC Administrative Judge (“AJ”) held a hearing
where five witnesses, including Complainant testified. On April 7, 2017, the AJ issued a
decision in favor of the Agency finding no discrimination. The AJ determined that
documentation supported that Complainant had a disability. The AJ, however, found that
Complainant’s request for full-time telework would cause an undue hardship on the Agency
because Complainant would not have been able to perform an essential function of her job. The
AJ explained that Complainant’s position as a GS-9 Benefits Authorizer required that she
perform Spike duties, which consisted of answering the Agency’s toll-free 800 number when the
Agency had an increased number of calls. The AJ determined that these duties could not be
performed outside of the workplace because these phone calls required special, proprietary
telephone equipment. Such telephone equipment was hard-wired into the Federal building where
Complainant worked. The AJ acknowledged that Complainant’s manager temporarily waived
these duties when he allowed Complainant to telework fulltime pending the resolution of the
instant EEO complaint. The AJ clarified, however, that Spike duties remained an essential
function of Complainant’s position. Regarding a request for reassignment, the AJ determined
that Complainant had established that there were no vacancies during the relevant time period
into which she could have been reassigned.

On May 8, 2017, the Agency issued a final order affirming the AJ’s decision. In EEOC Appeal
No. 0120172221, we affirmed the AJ’s decision and the Agency’s final order. The decision
concluded that the evidence of record established that Spike duties were an essential function of
Complainant’s position and she could not perform these duties from an alternate location.
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 22 of 58

3 2019002750

The decision further determined that Complainant had not shown that there were other funded
positions available to which she could have been reassigned. Therefore, the decision concluded
Complainant failed to demonstrate that the Agency violated the Rehabilitation Act.

In the instant request for reconsideration, Complainant submits a brief expressing disagreement
with the appellate decision and reiterates arguments previously made on appeal. The
Commission emphasizes that a request for reconsideration is not a second appeal to the
Commission. Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614
(EEO MD-110), Chap. 9 § VLA (Aug. 5, 2015); see, e.g., Lopez_v. Dep't of Agric., EEOC
Request No. 0520070736 (Aug. 20, 2007). Rather, a reconsideration request is an opportunity to
demonstrate that the appellate decision involved a clearly erroneous interpretation of material
fact or law, or will have a substantial impact on the policies, practices, or operations of the
Agency. Complainant has not done so here.

After reviewing the previous decision and the entire record, the Commission finds that the
request fails to meet the criteria of 29 C.F.R. § 1614.405(c), and it is the decision of the
Commission to deny the request. The decision in EEOC Appeal No. 0120172221 remains the
Commission's decision. There is no further right of administrative appeal on the decision of the
Commission on this request.

COMPLAINANT’S RIGHT TO FILE A CIVIL ACTION (P0610)

This decision of the Commission is final, and there is no further right of administrative appeal
from the Commission’s decision. You have the right to file a civil action in an appropriate
United States District Court within ninety (90) calendar days from the date that you receive
this decision. If you file a civil action, you must name as the defendant in the complaint the
person who is the official Agency head or department head, identifying that person by his or her
full name and official title. Failure to do so may result in the dismissal of your case in court.
“Agency” or “department” means the national organization, and not the local office, facility or
department in which you work.

RIGHT TO REQUEST COUNSEL (Z0815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may
request permission from the court to proceed with the civil action without paying these fees or
costs. Similarly, if you cannot afford an attorney to represent you in the civil action, you may
request the court to appoint an attorney for you. You must submit the requests for waiver of
court costs or appointment of an attorney directly to the court, not the Commission. The
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 23 of 58

4 2019002750
court has the sole discretion to grant or deny these types of requests. Such requests do not alter
the time limits for filing a civil action (please read the paragraph titled Complainant’s Right to

File a Civil Action for the specific time limits).

FOR THE COMMISSION:

(inl M. Hadden, Director

Office of Federal Operations

 

June 25, 2019
Date

 
9/23/2019 Yahoo NEPSE. Sie By Oe Fea SL reg wmehe beck? OWA hee eee nye4orh heagement Evidence He...

Re: Official Request Decision Be Rescinded As The Decision Is Based on False Testimony
From Management Evidence Here in Provided By Agency's Council See Documents

From: jennifer tom (jmtom3@yahoo.com)
To:  carlton.hadden@eeoc.gov; ofo.eeoc@eeoc.gov; jmtom3@yahoo.com

Date: Tuesday, July 2, 2019, 11:15 PM PDT

| am resending this because the email | had
below was not a valid email for you. | am now
using carlton.hadden@eeoc.gov.

Thank you for your help,
Jennifer

- On Tuesday, July 2, 2019, 10:57:06 PM PDT, jennifer tom <jmtom3@yahoo.com> wrote:

Mr. Carlton Hadden

Director Office of Federal Operations
U.S. Equal Employment Opportunity
Commission

chadden@eeoc.gov

| am requesting that you rescind the decision
signed June 25, 2019. The full explanation for
my request for this decision to be rescinded is
included in the word document, please see the
PDF's from Agency's Counsel proving
‘management's false testimony and the AJ's

1/2
9/23/2019 Yahoo NePSS. Site Maa teecdrae ReOGUREAL beckidl GER Rh ae EAA y Fri Mategement Evidence He...

decision should be overturned. | request that |
‘be sent a complete copy of my case including
all documents used to render the decisions, if
possible via CD and please have a fragrance
and chemical free employee prepare the CD.

Thank you for your time,
Jennifer Tom

Final appeal to OFO decision signed 06-25-2019 - done 7-02-2019.docx
" 120kB

| Tom.SF.0752.19.0286.1.1_RFP 6 Agency Supp. Response - Telework RA.pdf
<"} 159.4kB

he Agency Response to Tom Discovery Part 3 - SF BA Information.pdf
=} 118.9kB

[ Q Final Agency Denial on SF-14-0624 signed 6-25-2019 received 6-28-2019.pdf
‘| 2.4MB

1) Appeal Decision SF-14-0624-SSA hear no 550-2015-00104X for Agency received 2-19-2019.pdf
| 4.6MB

2/2
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 26 of 58

DEBORAH LEE STACHEL
Regional Chief Counsel

TINA R. SALADINO
Assistant Regional Counsel
Office of the General Counsel
Social Security Administration
160 Spear Street, Suite 800
San Francisco, CA 94105-1545
Telephone: (415) 977-8991 (Saladino)
Facsimile: (415) 744-0134
Agency Representatives

UNITED STATES OF AMERICA
MERIT SYSTEMS PROTECTION BOARD
WESTERN REGIONAL OFFICE

JENNIFER TOM,

Appellant,

Vv.

SOCIAL SECURITY ADMINISTRATION,

Agency.

DOCKET NO.: SF-0752-19-0286-I-1
DATE: May 17, 2019

AGENCY’S RESPONSE TO
APPELLANT’S REQUEST FOR

PRODUCTION # 6 AS AMENDED IN
THE BOARD’S APRIL 25, 2019 ORDER

Ne Saat? Ne Net Ne Nene Sat” Ng” net

 

Pursuant to 5 C.F.R. § 1201.73, the Social Security Administration (SSA or agency)

provides the following information in response to Appellant’s request for production #6 as

amended by the Board’s April 25, 2019 Order:

Page Lofil
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 27 of 58

Atlanta Region
Below are the Atlanta Region Program Service Center Benefit Authorizers (BAs) who telework

for any reason from January 2014 to present.
Pilot Program

e 171 BAs telework under the Pilot Program.

e All 171 BAs telework 1 day per week.

e 12 out of 171 BAs have prior EEO activity wherein they filed informal and/or formal
EEO complaints.

2012 AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
@ 22 BAs telework(ed) under WAHBE.
e Under WAHBE the BAs telework(ed) as follows:

Atlanta BA #1 04/30/18 - 07/09/18
Atlanta BA #2 03/02/19 - 09/30/19
Atlanta BA #3 10/02/18 - 11/19/18
Atlanta BA #4 11/28/18 - 12/18/18
Atlanta BA #5 02/07/19 — 04/04/19
Atlanta BA #6 06/18/18 — 08/17/18
Atlanta BA #7 07/11/18 — 12/15/18
Atlanta BA #8 03/28/17 — 01/22/18
Atlanta BA #9 04/15/19 — 06/22/19
Atlanta BA #10 04/02/18 — 04/13/18
Atlanta BA #11 09/03/18 ~ 05/05/19
Atlanta BA #12 02/21/18 — 05/16/18
Atlanta BA #13 04/10/19 — 04/23/19
Atlanta BA #14 02/04/19 — 02/28/19
Atlanta BA #15 08/08/18 — 09/09/18
Atlanta BA #16 07/20/18 — 09/11/18
Atlanta BA #17 07/24/18 — 08/08/18
Atlanta BA #18 08/31/17 — 10/02/17
Atlanta BA #19 02/28/18 — 04/12/18
Atlanta BA #20 06/19/18 — 07/02/18
Atlanta BA #21 04/04/19 — 07/22/19
Atlanta BA #22 11/07/18 — 11/19/18

ooo Oo ooo oOeo Oooo OOOO OOo 8 8

© 22 of the 22 BAs who telework(ed) under WAHBE, teleworked 5 days each week.

6 2of the 22 BAs who telework(ed) under WAHBE have prior EEO activity wherein they
filed informal and/or formal EEO complaints.

® 1 of the 22 BAs who telework(ed) under WAHBE also telework(ed) under the Pilot
Program. This BA also had prior EEO activity.

Page 2 of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 28 of 58

Reasonable Accommodation (RA)
e 3 BAs telework(ed) as an RA.
e The BAs telework(ed) as an RA as follows:
o Atlanta BA#1 (RA) 02/05/18 — 05/05/18
o Atlanta BA#2 (RA) 01/23/19 — 06/23/19
o Atlanta BA#3 (RA) 05/15/17 — Present
e 3 out of the 3 BAs who telework(ed) as an RA, teleworked 5 days each week.
e | of the 3 BAs who telework(ed) as an RA, also telework(ed) under WAHBE.
o This BA is included in the WAHBE count shown above.
o This BA also had prior EEO activity.
e None of the 3 BAs who telework(ed) as an RA also teleworked under the Pilot Program.

Page 3 of ii
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 29 of 58

Chicago Region
Below are the Chicago Region Program Service Center Benefit Authorizers (BAs) who telework

for any reason from January 2014 to present.

Pilot Program
e 112 BAs telework under the Pilot Program.
e All 112 BAs telework 1 day per week.
o There was no time period when Chicago BAs teleworked 2 days per week
e 5outof 112 BAs have prior EEO activity wherein they filed informal and/or formal EEO
complaints.

9012 AFGE National Agreement, Article 39. Work At Home by Exception (WAHBE)
e 6 BAs teleworked under WAHBE
e Under WAHBE, the BAs telework(ed) as follows:
o Chicago BA #1 03/2019 — 05/20/19
Chicago BA #2 07/20/18 — 05/27/19
Chicago BA #3 03/26/18 — 08/12/19
Chicago BA #4 01/27/17 — 07/18/19
Chicago BA #5 02/15/17 — 07/31/19
o Chicago BA #6 04/01/19 — 05/12/19
© None of the BAs who telework(ed) under WAHBE have prior EEO activity wherein they
filed informal and/or formal EEO complaints.
© 3 of the 6 BAs who telework(ed) under WAHBE also telework under the Pilot Program.

oo°0 8

Reasonable Accommodation (RA)
e | BA telework(ed) as an RA.
e The BA telework(ed) as an RA as follows:
o Chicago BA #1 04/29/19 — present (re-evaluate 04/29/20)
e This BA did have prior EEO activity wherein they filed an informal and/or formal
complaint.
e This BA also teleworked under the Pilot Program.
This BA did not telework under WAHBE.

©

Page 4of al
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 30 of 58

Kansas City Region
Below are the Kansas City Region Program Service Center Benefit Authorizers (BAs) who
telework for any reason from January 2014 to present.

Pilot Program
@ 225 BAs telework under the Pilot Program.
® 103 out of the 225 BAs telework 2 days per week
o 10 of the 103 BAs that telework 2 days per week have prior EEO activity wherein
they filed informal and/or formal EEO complaints.
o 1 of these BAs is actually a long term virtual detail
e 122 out of the 225 BAs telework | day per week
o 3 ofthe 122 BAs that telework | day per week have prior EEO activity wherein
they filed informal and/or formal EEO complaints.

Note:

e The 225 count under the Pilot Project includes BAs who no longer telework due to
promotion, withdrawal/removal or separation.

e BAs in this region did not telework until August 2015

° Beginning in September 2016, this region held quarterly solicitations for participation in
the pilot. Thereafter, the region had semiannual backfills.

e From August 13, 2017 through October 13, 2017, BAs with at least 120 days of
teleworking work eligible to telework a second day.

2012 AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
e 2? BAs teleworked under WAHBE
e Under WAHBE, the BAs telework(ed) as follows:
o Kansas City BA #1 05/08/17 — 06/19/17

© Kansas City BA #2 06/09/17

o Kansas City BA #3 06/30/17 — 07/28/17
o Kansas City BA #4 07/06/17 — 09/08/17
o Kansas City BA #5 11/02/17 — 12/05/17
o Kansas City BA #6 01/22/18 — 02/09/18
o Kansas City BA #7 01/29/18 — 04/05/18
o Kansas City BA #8 02/01/18 — 08/31/18
o Kansas City BA #9 03/05/18 — 03/23/18
o Kansas City BA #10 04/09/18 — 04/18/18
© kansas City BA #11 06/08/18 ~— 07/20/18
o Kansas City BA #12 06/11/19

o Kansas City BA #13 06/14/18 — 07/06/18
o Kansas City BA #14 08/16/18 — 08/29/18
© Kansas City BA #15 08/20/18 — 09/03/18
© Kansas City BA #16 08/20/18 — 09/14/18
3 Kansas City BA #17 08/27/18 — 09/07/18
© Kansas City BA #18 09/12/18 — 10/26/18

Page Sof 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 31 of 58

Kansas City BA #19 12/26/18 — 05/31/19

Kansas City BA #20 02/06/19 — 03/01/19

Kansas City BA #21 03/04/19 — 04/19/19

o Kansas City BA #22 05/19/19 — 05/25/19

e Aout of the 22 BAs who telework(ed) under WAHBE have prior EEO activity wherein
they filed informal and/or formal EEO complaints.

» All of the of the # BAs who telework(ed) under WAHBE teleworked 5 days per week

© All of the BAs who telework(ed) under WAHBE also telework under the Pilot Program.
They are included in the 225 count.

Ooo 0

Reasonable Accommodation (RA)
© 2BAs telework(ed) as an RA.
e The BAs telework(ed) as an RA as follows:
o Kansas City BA #1 (RA) (effective 03/21/18 during inclement weather)
o Kansas City BA #2 (RA) (effective 06/07/ 18 two days per week floating;
05/20/19 Tuesday, Wednesday, and Thursday)
e | out of the 2 BAs who telework as an RA have prior EEO activity wherein they filed
informal and/or formal EEO complaints.
e All of the BAs who telework as an RA also telework under the Pilot Program. They are
included in the 225 count.
e (of the 2 BAs who telework(ed) as an RA, also telework(ed) under WAHBE.

Page 6 of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 32 of 58

New York Region
Below are the New York Region Program Service Center Benefit Authorizers (BAs) who
telework for any reason from January 2014 to present.

Pilot Program
e 123 BAs telework under the Pilot Program.
© 3 out of the 123 BAs telework 2 days per week.
o 120 out of the123 BAs telework 1 day per week.
e None of the 123 BAs have prior EEO activity wherein they filed informal and/or formal
EEO complaints.

2012 AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
e 18 BAs teleworked under WAHBE
e Under WAHBE, the BAs telework(ed) as follows:
New York BA #1 08/24/17 — 09/21/17
New York BA #2 03/31/17 — 09/06/17
New York BA #3 02/13/17 — 02/24/17
New York BA #4 01/08/18 — 02/07/18
New York BA #5 06/11/18 — 07/16/18
New York BA #6 04/03/17 — 04/06/17
New York BA #7 12/12/16 — 08/31/17
New York BA #8 08/29/18 — 01/15/19
New York BA #9 06/14/17 — 07/17/17
New York BA #10 05/15/17 — 06/02/17
New York BA #11 06/18/18 — 08/06/18
New York BA #12 03/13/19 — 04/09/19
New York BA #13 07/05/18 — 05/03/19
New York BA #14 12/10/18 — 12/21/18
New York BA #15 09/10/18 — 09/28/18
New York BA #16 02/13/18 — 03/27/18
New York BA #17 07/13/16 — 08/18/16 and 10/31/16 — 01/17/17
o New York BA #18 12/07/15 — 05/16/16
e None of the BAs who telework(ed) under WAHBE have prior EEO activity wherein they
filed informal and/or formal EEO complaints.
e All of the of the BAs who telework(ed) under WAHBE teleworked 5 days per week
e All of the of the BAs who telework(ed) under WAHBE also telework under the Pilot
Program. They are included in the 123 count.

 

Oo

Oo 08080080 0006€d“~—UNUmUCUCOUCCOUCUCUOUUCOOUUCOOUlUCOOULCO

Reasonable Accommodation (RA)
® None of the New York BAs telework(ed) as an RA.

Page 7 of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 33 of 58

Philadelphia Region
Below are the Philadelphia Region Program Service Center Benefit Authorizers (BAs) who

telework for any reason from January 2014 to present.

Pilot Program
e 133 Philadelphia BAs telework under the Pilot Program.
e All 133 Philadelphia BAs telework 1 day per week.
e 14 out of 133 Philadelphia BAs have prior EEO activity wherein they filed informal
and/or formal EEO complaints.

2012 AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
e 6 Philadelphia BAs teleworked under WAHBE,
o 5 Philadelphia BAs teleworked 5 days per week.
o 1 Philadelphia BA teleworked 2 days per week.
e Under WAHBE, the BAs telework(ed) as follows:
o Philadelphia BA #1 04/09/18 — 04/17/18
o Philadelphia BA #2 02/20/19 — 03/22/19
o Philadelphia BA #3 02/19/19 — 04/16/19
o Philadelphia BA #4 05/22/18 — 07/23/18
o Philadelphia BA #5 04/02/19 — current
o Philadelphia BA #6 09/21/18 — 09/24/18
e None of the 6 Philadelphia BAs who telework(ed) under WAHBE have prior EEO
activity wherein they filed informal and/or for mal EEO complaints.
° All 6 Philadelphia BAs who telework(ed) under WAHBE also telework under the Pilot
Program.

Reasonable Accommodation (RA)
e None of the Philadelphia BAs telework(ed) as an RA.

Page & of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 34 of 58

Division of International Operations (DIO)

Below are the DIO Benefit Authorizers (BAs) who telework for any reason from January 2014 to
present.

Pilot Program
@ 61 DIO BAs teleworked under the Pilot Program.
e Under the Pilot, the BAs telework(ed) as follows:
All DIO BAs teleworked 2 days per week under the Pilot Program.
None of the DIO BAs have prior EEO activity wherein they filed informal and/or formal
EEO complaints.
Note:
e The 61 count under the Pilot Project includes DIO BAs who no longer telework due to
promotion, retirement, withdrawal/removal, and/or separation.
e DIO BAs in this region did not telework until August 2015

®

2012 AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
® | DIO BA teleworked under WAHBE
® Under the WAHBE., the DIO BA teleworked as follows:
o DIO BA #Il (WAHBE) February 4, 2018 — August 2, 2018
e This DIO BA did not have prior EEO activity wherein they filed informal and/or formal
EEO complaints.
e This DIO BA did not telework under the Pilot Program.
e This DIO BA has since retired from the Agency

Reasonable Accommodation (RA)
e¢ | DIO BA teleworked as an RA
o DIO BA #I February 4, 2018 — August 2, 2018
e This DIO BA also teleworked under WAHBE.

Page 9 of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 35 of 58

Office of Disability Operations (ODO)

Below are the ODO Benefit Authorizers (BAs) who telework for any reason from January 2014
to present.

Pilot Program

e 472 BAs telework(ed) under the Pilot Program.

e Almost all ODO BAs telework 2 days per week.

e 11 out of 472 ODO BAs have prior EEO activity wherein they filed informal and/or
formal EEO complaints.

Note:

e The 472 count under the Pilot Project includes ODO BAs who no longer telework due to
promotion, retirement, withdrawal/removal, and/or separation.

© ODO BAs in this region did not telework until August 2015

 

2012. AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)
e 45 ODO BAs teleworked under WAHBE
e Under WAHBE, the ODO BAs telework(ed) as follows:
o ODO BA #1 3/1/18 — 7/18/18; 11/27/18 — 12/31/18; 4/15/19 — 5/20/19
ODO BA #2 11/18/18 — 3/31/19
ODO BA #3 10/24/17 — 12/02/17
ODO BA #4 12/11/17 — 01/11/18
ODO BA #5 08/10/18 — 06/30/19
ODO BA #6 10/24/16 — 11/18/16
ODO BA #7 03/01/18 — 04/09/18
ODO BA #8 03/29/19 — present
ODO BA #9 12/29/16 — 05/20/19
ODO BA #10 05/28/19 — 07/29/19
ODO BA #11 11/29/17 — 01/23/18
ODO BA #12 08/25/17 — 02/25/18
ODO BA #13 04/03/19 — 05/31/19
ODO BA #14 01/28/19 — 03/18/19
ODO BA #15 04/05/18 — 05/14/18
ODO BA #16 03/01/18 — 04/19/18
ODO BA #17 11/26/18 — 01/03/19
ODO BA #18 04/03/17 — 07/09/17
ODO BA #19 08/05/16 — 08/26/16
ODO BA #20 05/01/17 — 06/30/17
ODO BA #21 12/14/2018 — 05/22/19
ODO BA #22 10/02/17 — 02/01/18
ODO BA #23 08/03/16 — 04/25/17
ODO BA #24 01/28/19 — 04/03/19
ODO BA #25 06/28/16 — 11/22/16
ODO BA #26 11/13/18 — 01/08/19
ODO BA #27 2/27/19 — 3/08/19

oooecoooooooo oo 8 8

ooooooo ool

Q 0

Page 10 of 11
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 36 of 58

oooooooooooo ooo 8 8

Oo

ODO BA #28 04/13/17 — 5/31/17

ODO BA #29 08/01/16 — 09/21/16
ODO BA #30 10/24/17 — 05/30/18
ODO BA #31 01/04/19 — 01/31/19
ODO BA #32 04/25/16 — 12/30/16
ODO BA #33 06/29/18 — 02/24/19
ODO BA #34 06/20/17 — 07/31/18
ODO BA #35 05/07/18 — present

ODO BA #36 03/28/17 — S/15/17

ODO BA #37 02/27/17 — 03/06/17
ODO BA #38 10/15/18 — present

ODO BA #39 07/18/16 — 04/17/17
ODO BA #40 04/10/17 — 06/21/17
ODO BA #41 04/08/19 — 06/19/19
ODO BA #42 06/19/16 — 07/20/16
ODO BA #43 02/14/17 — 05/17/17
ODO BA #44 06/24/17 - 09/18/17
ODO BA #45 02/01/17 — 03/31/17

© None of the 45 ODO BAs who telework(ed) under WAHBE have prior EEO activity
wherein they filed informal and/or formal EEO complaints.

® 32o0f the 45 ODO BAs who telework(ed) under WAHBE also telework under the Pilot
Program. These BAs are included in the Pilot count above.

Reasonable Accommodation (RA)
e 14 ODO BAs telework(ed) as an RA.
e The ODO BAs telework(ed) as an RA as follows:

o0o0o00CcmUOlUCOOUCOOUCUCUOUCOUCUCOOUlUCO

Oo 0 0

oO

ODO BA #1 (RA) 04/12/19 — 06/12/19 (1 episodic day for two months)
ODO BA #2 (RA) 06/25/18 — 11/01/18 (5 days/week)

ODO BA #3 (RA) 09/11/18 — 09/28/18 (5 days/week)

ODO BA #4 (RA) 02/21/19 — 05/20/19 (5 days/week)

ODO BA #5 (RA) 04/28/19 — present (5 consecutive days/month)
ODO BA #6 (RA) 04/18/18 — present (3 days/week)

ODO BA #7 (RA) 09/23/16 — present (2 days/week)

ODO BA #8 (RA) 12/08/17 — 09/12/18 (5 days/week)

ODO BA #9 (RA) 03/20/19 — present (1 day/week)

ODO BA #10 (RA) 01/08/19 — 01/31/19 (5 days/week)

ODO BA #11 (RA) 11/16/18 -11/18/18 (4 days/week)

ODO BA #12 (RA) 08/01/16 (single day)

ODO BA #13 (RA) 07/18/16 — 4/17/17 (5 days/week)

ODO BA #14 (RA) 08/28/17 — present (5 days/week)

© 3ofthe 14 ODO BAs who telework(ed) as an RA, also telework(ed) under WAHBE.

OQ

These ODO BAs are included in the WAHBE count shown above.

e 6ofthe 14 ODO BAs who telework(ed) as an RA, also telework under the Pilot Program
e None of the ODO BAs who telework(ed) as an RA have prior EEO activity.

Page Li of il
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 37 of 58

DEBORAH LEE STACHEL

Regional Chief Counsel

TINA R. SALADINO

Assistant Regional Counsel

Office of the General Counsel

Social Security Administration
160 Spear Street, Suite 800
San Francisco, CA 94105-1545
Telephone: (415) 977-8991 (Saladino)
Facsimile: (415) 744-0134

Agency Representatives

UNITED STATES OF AMERICA
MERIT SYSTEMS PROTECTION BOARD

WESTERN REGIONAL OFFICE

THE BOARD’S APRIL 25, 2019 ORDER

JENNIFER TOM, ) DOCKET NO.: SF-0752-19-0286I-1
)
Appellant, ) DATE: May 3, 2019
. )
v ) AGENCY’S RESPONSE TO
SOCIAL SECURITY ADMINISTRATION,) APPELLANT’S REQUEST FOR
Agency. ) PRODUCTION #6 AS AMENDED IN
)
)

 

Pursuant to 5 C.F.R. § 1201.73, and the Board’s April 25, 2019 Order, the Social Security
Administration (SSA or agency) provides the following information:
SF Region 9 Western Program Service Center
Below are the SF Region 9 Western Program Service Center Benefit Authorizers (BAs) who

telework for any reason from January 2014 to present.

Pilot Program
e 176 BAs telework under the Pilot Program.

e All 176 BAs telework 1 day per week.

e 11 out of 176 BAs have prior EEO activity wherein they filed informal and/or formal EEO
complaints.

Note: The 176 count under Pilot Program includes BAs who are currently approved to

telework, and BAs who have previously worked under the Pilot Program but have since

retired/opted out/withdrew from the pilot.

2012 SSA/AFGE National Agreement, Article 39, Work At Home by Exception (WAHBE)

Page 1 of 2
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 38 of 58

e 5 BAs telework(ed).
e Under WABHE the BAs telework(ed) as follows:
o BA#I 2/23/17-3/23/17
o BA#2 5/31/17-6/27/17
o BA#8 6/5/17-7/16/17, 8/7/17-9/10/17, 7/17/18-9/2/18, 9/26/18-10/9/18,
10/19/18-12/5/18
o BA#4 1/13/18-3/1/18

o BA#S 1/8/19-6/30/19
e 1 out of 5 BAs have prior EEO activity wherein they filed informal and/or formal EEO
complaints.

Note: The 5 BAs who telework(ed) under WAHBE, also telework under the Pilot Program.
These 5 BAs are included in the 176 count under Pilot Program shown above.

Reasonable Accommodation (RA)
e 0 BAs telework under RA.
Respectfully,

/s/ Tina R. Saladino

TINA R. SALADINO
Agency Representative

Page 2 of 2
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 39 of 58

Ratification Copy of the 2005 SSA/AFGE National Agreement

Article 39

Work At Home By Exception

Section 1. Purpose

This is to provide policy on the use of SSA's work-at-home by exception provision.

Section 2. Employees Covered

All SSA AFGE bargaining unit employees are covered by this policy.

Section 3. Detailed Provisions
A. Work at home by exception may be authorized for:

1. Severely handicapped employees for whom it would be difficult to
commute to the worksite.

These employees may be considered for work at home if the following
conditions are met:

The employee has a severe medical illness, injury, or condition
certified by a physician, in addition to a severely handicapping
condition, that prevents the employee from commuting to work by way
of public or private transportation conveyance. An employee with a
severe disability who requests permission to work at home as a
reasonable accommodation must demonstrate that he or she also
meets the medical conditions cited above before the request for
reasonable accommodation can be considered.

Exceptions under this provision generally do not apply to employees
with severe disabilities (such as blindness, deafness and orthopedic or
neurological impairments) unless the employee also has a medical
condition which prevents him/her from commuting to work by public or
private transportation.

Example: A disabled person whose physical condition has deteriorated
to the point that commuting to the office for his/her complete tour of
duty is no longer possible, may be able to work at home a part of each
week.

39-1
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 40 of 58

Ratification Copy of the 2005 SSA/AFGE National Agreement

2. Employees, who because of an illness or injury, certified by a physician,
cannot readily commute to the worksite but are able to perform job
duties at home.

Example: An employee, who is recovering from surgery, may be
authorized by the physician to work full-time or part-time but not to
travel from home for a specified period. Also, a wheelchair-bound
employee may periodically have prescribed bed rest to prevent or treat
pressure sores.

3. Employees where conditions outside the control of the Agency make it
impossible for them to commute to work.

Example: A disabled employee utilizes a mass transit mobility service
to commute to work would have no means of transportation if the
service is suspended temporarily.

B. Documentation Requirements

1. Requests to work at home by exception must be in writing and include:

a. Astatement that the employee is performing at or above the
successful contribution level:

b. A statement of the reason for working at home; e.g., provide an
explanation of the disability which makes it difficult for the employee
to commute to work; an explanation of the injury or illness (with
medical certification concerning the employee's ability to commute
and work at home);

c. A statement of how the quality and quantity of work performed will
be measured;

d. A statement detailing how the work will be transmitted;

e. Astatement of the days and hours scheduled for work at home;

mh

A statement of the duties of the employee's position to be
performed at home;

g. A list of the equipment, if any, the employee's component will
provide for the employee's use; e.g., file cabinet, portable computer,
etc.; and

h. A statement that any computer security/access issues have been
resolved.

39-2
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 41 of 58

Ratification Copy of the 2005 SSA/AFGE National Agreement

C. Prohibitions While Working at Home by Exception

Employees approved to work at home by exception under these exception
provisions may not work overtime at home unless they are pre-approved to
do so by the Agency.

D. The employee will be informed by the immediate supervisor as to which
management official has the delegated authority to approve his/her request to
work at home by exception.

39-3
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 42 of 58

2/22/2019 Yahoo Mail - Fw: New eOPF Hyperlink

Fw: New eOPF Hyperlink

From: jennifer tom (imtom3@yahoo.com)
To: — jmtom3@yahoo.com

Date: Friday, February 22, 2019, 5:24 AM PST

From: Tom, Jennifer <Jennifer. Tom@ssa.gov>

To: jmtom3@yahoo.com <jmtom3@yahoo.com>
Sent: Wednesday, August 15, 2018, 7:06:56 AM PDT
Subject: FW: New eOPF Hyperlink

My info

Please note: This is not your official personnel record. Refer to the Electronic Official Personne! Folder (eOPF) for your
official personnel record. Please contact your Supervisor and/or Staffing Specialist if you need additional information.

EMPLOYEE INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME JENNIFER M TOM
VETERANS PREFERENCE NON-VET
FEDERAL SERVICE COMPUTATION DATE 9/22/2008

SSA START DATE 8/17/2008

WORK SCHEDULE FULL TIME
HOURS 80
PERFORMANCE APPRAISAL DATE 9/30/2017
PERFORMANCE APPRAISAL RECORD SUMMARY |SUCCESSFUL
REEMPLOYED ANNUITANT NOT APPLICABLE
TYPE OF APPOINTMENT CAREER PERM
TEMPORARY PROMOTION EXPIRATION DATE NONE
TEMPORARY REASSIGNMENT EXPIRATION DATE |NONE

DETAIL EXPIRATION DATE NONE
ETHNICITY/RACE NONE

 

CURRENT POSITION INFORMATION
POSITION TITLE [BENEFIT AUTHORIZER

 

 

V2

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 43 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

2/22/2019 Yahoo Mall - Fw: New eOPF Hyperlink

POSITION NUMBER 01E1610

DATE ENTERED POSITION 9/23/2012

GRADE GS-09

STEP 05

SERIES 0901

ORC SF*OARC PCO*OPERS MGR

ORGANIZATION NeMOD 10

CURRENT GRADE

CREDITABLE DATE 8/15/2010

DATE OF LASTEQUIVALENT |g o15

INCREASE

WIGI DUE DATE 4/14/2019

SSA AWARDS ;

INDIVIDUAL CASH AWARD NRB_ $300.00 __INDIV 882015
PERFORMANCE AWARD (ROC) $588.00 INDIV  =———s4/28/2015
INDIVIDUAL CASH AWARD NRB $800.00 INDIV 8/20/2014
[PERFORMANCE AWARD (ROC) $588.00 __INDIV 6/19/2014 /
INDIVIDUAL CASH AWARD NRB $275.00 __ INDIV gi2ti2011

 

 

 

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 44 of 58

 

 

 

 

 

 

PACS Performance Plan
Non-Managers
Appraisal
Appraisal Year: 2017 _ Plan ID: 871162_
Employee: TOM JENNIFER M SSN: _XXX-XX-68@t_
Last First Mil
BENEFIT AUTHORIZER O1E1610 0901/09
Position Title Position # Series/Grade
Summary Appraisal Element Average
Outstanding Contribution Ratings in individual Elements:
Successful Contribution Xx Interpersonal Skills 3
Not Successful Participation 3
Demonstrates Job Knowledge 3
Achieves Business Results 3
Total 12
Divide total number
of Elements to equal 3.0
the Element Average

 

 

 

 

Performance Appraisal:

 

1. Interpersonal Skills: ]
Final Rating Discussion:

For FY17, my direct observations regarding your interpersonal skills have been strictly remote; via
Skype messaging, email, and over telephone. You are able to remain respectful and professional when
addressing me. Your written correspondence with the public is clear and concise. You are able to
effectively relay information to the agency's beneficiaries. Furthermore, your written internal
communication, in terms of workloads, is thorough. You are able to convey and request information from
different functions and components. It is my expectation that you remain positive and courteous when
you engage people remotely. This includes interaction with team leaders, Claims Specialists,
managements, and during conference cails. | still have not been able to observe your verbal
communication with external customers.

Final Rating: Level 3
i2.-Particivation: J

Final Rating Discussion:

 

As of mid-August 2017, you were reinserted back into the module digit range. When reviewing
workloads, you show progress and follow work plans. You are able to manage your time to complete

TOM JENNIFER M - 2017 - APPRAISAL i

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 45 of 58

TOM JENNIFER WM - XXX-XX-Gge Appraisal Year: 2016
Position Title: BENEFIT AUTHORIZER Position Number: 01E1610
Series/Grade: 0901/09

PACS Performance Plan
Non-Managers

Appraisal

 

 
      
    
 
    
  
   

Summary Appraisal Element Average

Outstanding Contribution Ratings in Individual Elements:

Successful Contribution x Interpersonal Skills

Participation
Demonstrates Job Knowledge
Achieves Business Results
Total 12
Divide total number

of Elements to equal 3.0
the Element Average

Not Successful

@ WwW WwW Ww

 

 

Performance Appraisal:

 

[1. Interpersonal Skills: i

Final Rating Discussion:

Treats the public and fellow employees with courtesy and respect.

Listens and responds appropriately to feedback from the public, coworkers, employees, and managers.
Communicates effectively.

Maintains positive and productive working relationships within the office, work unit or group.

Jennifer, throughout the year, you have continued to respond to others through email in a professional
tone. Earlier this year, you answered calls on the N8NN. During your calls, you were polite and
responsive to the callers. When working with the management team, you listen and respond
appropriately to feedback and accept guidance with a positive attitude. When communicating with the
other technicians in the mod, you are courteous and respectful and accept feedback and guidance with
a positive attitude.

Final Rating: Level 3
i2 Part icipation:

Final Rating Discussion:

 

Provides quality support to customers and fellow employees.

Contributes to achievement of the office, work unif or group goals.
Demonstrates resourcefulness by successfully seeking solutions to problems.
Completes work assianments.

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 46 of 58

TOM JENNIFER tl - XXX-X Xa Appraisal Year: 2015
Position Title: BENEFIT AUTHORIZER Position Number: GTET610
Sories/Grade: 0901/09

 

PACS Perfo rmance Plan
Non-Managers
Appraisal

 

Summary Appraisal Elamant Average
Outstanding Contribution Ratings in Individual Elements:

Successful Contribution . A. Interpersonal Skills

| Participation ., .

| Demonstrates Job Knowledge
Achieves Business Results
Total
Divide total number

of Elements to equal 3.0

the Element Average

Not Successtul

A 63 G GW

 

 

 

Performance Appraisal:

bi _iuterpersonal Skills: . {

Final Rating Discussion:

 

 

The stancards of this elermeni are to teaat the public and fallow employees with courtesy and respact.
Listen and respond apprapdately to feedback {rem the public, coworkers, employees, and naragers.
Communicate atfactively and maintaln positive anc productive working relationships within the oltca,
worse unt oF group. ‘

lobserved that you communicale effectively boll: in one-on-one and group situations. |aiso observed
lhat you treat coworkers and other employees with courtosy and respect and you treat U.S public wiih
utmost respect. You listen and respond appropriately to feedbask from pubilc, coworkers and managers.
You maintain positive and productive working relationships within the unit. | also observed while you are
on the 80G# spike phone, you are sensilive to ine callers needs and you provide detailed information so
the callers could make an informed decision on their benefits. | appreciate your ellort and dedication.
You are patlent and your éxplanaticn is tailored to the beneficiary understanding.

Overall, you successtully meet all standards for this element.

Final Rating: Level 3
(2. Participation: . |

Final Rating Discussion:

 

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 47 of 58

TOM JENNIFER M - XXX-XX<g . Appraisal Year: 2014
Position Title: BENEFIT AUT? 9 2IZER Position Number: 01 10
Series/Grade: 0901/09

 

PACS Performance Plan
Non-Managers
Appraisal

 

Summary Appraisal Element Average
Outstanding Contribution Ratings in Individual Elements: .

Successfull Contribution X ff interpersonal Skills
Participation
Demonstrates Job Knowledge
: Achieves Business Results
op Total 16
Divide total number
; of Elements to equal 4.0
the Element Average

Not Successful

nm OF we

 

 

 

t

Performance Appraisal:

1. Interpersonal Skills: ceaninomens . . _l

Final Rating Discussion:

| appreciate the opportunity to discuss the final FY 2014 appraisal and it is intended to be a two ways
communication and | encourage you to ask questions that you may have.

 

de
We met on wwreays uss your performance in this element and as your first line | noticed that you treat
the public and fellow employees, managers and your peers with courtesy and respect.

| obtained feedback from your prior first fine and team leaders and they observed that you remain
professional and polite with your dealing with internal and external customers.

| have noticed that your are compassionate and listen attentively to the beneficiary and respond to their
questions in a professional manner. You are courteous on the N800 # phone line.

You communicate clearly and effectively.

You work collaboratively and you maintain a positive composure when dealing with difficult people.

| observed as your first line, you maintain a professional demeanor throughout the day and you
communicate effectively and maintain a productive working relationships within the module.

You adapt to changes quickly and in a positive manner.

cone ba tte Famed ta a annitiun and anntiniua EV 9015
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 48 of 58

oe SE See,

% at
ll

SOCIAL SECURITY

January 30, 2019
VIA UNITED PARCEL SERVICE-1Z75R91EA896963402

Jennifer Tom
2101 Mangrove Ct.,
Antioch, CA 94509

Re: SF-19-0294-SSA
Filed: October 5, 2018

Dear Ms. Tom:

Enclosed is the Social Security Administration’s final decision, with appeal rights, on the
Complainant’s discrimination complaint. Also enclosed is a copy of the Merit System Protection
Board (MSPB) Appeal Form 185. You should use MSPB Appeal Form 185 if you choose to
appeal this decision to the MSPB.

Sincerely,

Moshe Glickman /s/
(for) Claudia J. Postell
EEO Director
Office of Civil Rights and Equal Opportunity

Enclosures:
Final Agency Decision
MSPB Appeal Form 185

cc:
Nelson Arcilla, CREO Manager

SOCIAL SECURITY ADMINISTRATION BALTIMORE, MD 21235-0001
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 49 of 58

gh
ve

% =

SOCIAL SECURITY

VIA UNITED PARCEL SERVICE TO COMPLAINANT

Complainant
Vv.

Nancy A. Berryhill,
Acting Commissioner,
Social Security Administration

Case No.: ATL-19-0294-SSA
Date of Filing: October 5, 2018

FINAL AGENCY DECISION
January 30, 2019

Statement of the Claim

Complainant alleged that the Social Security Administration (SSA or Agency) subjected her to
disparate treatment based on disability (physical and mental) and reprisal (prior EEO activity)
when, on August 15, 2018, she was removed from employment with the Agency.

 

Procedural History

On August 13, 2018, Complainant requested Equal Employment Opportunity (EEO) counseling,
The EEO Counselor sought to resolve Complainant’s allegations, to no avail. On September 25,
2018, the EEO Counselor issued to Complainant the Final EEO Counseling Report and Notice of
Right to File a Formal Complaint of Discrimination. Complainant filed this formal complaint on
October 5, 2018, pursuant to Title 29 Code of Federal Regulations (C.F.R.) § 1614. On
November 5, 2018, the Agency dismissed Complainant’s allegations as stating the same claim as
her previous complaint, SF-18-0604-SSA, which was already pending before the EEOC. On
December 17, 2018, the EEOC AJ before whom Complainant’s previous EEO complaints were
pending asked the Agency to rescind the dismissal of the above-cited claim. Therefore, on
December 20, 2018, the SSA accepted the complaint pursuant to the Equal Employment
Opportunity Commission’s (EEOC’s or Commission’s) Regulations found in 29 C.F.R. § 1614.
(Exhibits A1-—3)

The SSA had already conducted a formal investigation of the complaint based on the proposed
removal Complainant raised in her SE-18-0604-SSA complaint. That investigation occurred
between August 10 and October 4,2018. By letter dated October 16, 201 8, we sent Complainant
the Report of Investigation (ROD, which included the investigative summary. The United Parcel
Service delivered the ROI to Complainant’s home on October 19, 2018.

SOCIAL SECURITY ADMINISTRATION BALTIMORE, MD 21235-0001
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 50 of 58

The complaint was properly processed as a “mixed case complaint” pursuant to Title 29 Code of
Federal Regulations (C.F.R.) § 1614.302(d). A “mixed case complaint” is a complaint of
employment discrimination filed with a federal agency based on race, color, religion, sex,
national origin, age, disability, genetic information, or reprisal related to or stemming from an
action that may be appealed to the Merit Systems Protection Board (MSPB). The complaint may
contain only a claim of employment discrimination ot it may contain additional non-
discrimination claims that the MSPB has jurisdiction to address. A “mixed case appeal” is an
appeal filed directly with the MSPB that alleges that an agency action that can be appealed is
effected, in whole or in part, because of discrimination based on race, color, religion, sex,
national origin, age, disability, genetic information, or reprisal. Therefore, Complainant does not
have the right to a hearing before an EEOC Administrative Judge. Since the complaint contains
a mixed case claim, the SSA is issuing this final decision in accordance with 29 CE.R.
§1614.302.

Statement of the Facts

Complainant (former Benefit Authorizer/GS-9) was a Benefit Authorizer in the SSA Western
Payment Program Service Center (WPSC), Richmond, CA. Complainant has been in her current
position from August 2008 to August 15, 2018. According to her Position Description, in
addition to other tasks, Complainant makes final determinations on a full range of post
adjudicative actions, adjusts established benefits, makes payments through the system, and
initiates and responds to telephone contacts including the 800 number.

 

Complainant stated her immediate supervisor is Responsible Management Official 1 (RMO1)
(Assistant Module Manager/GS-12) and her second-line supervisor is RMO2 (Module
Manager/GS-13). Complainant stated she has filed seven prior EEO complaints. Complainant
contends RMO1 and RMO3 (Operations Manager/GS-14) were aware of her EEO activity
because they were named in her complaints as responsible RMOs. Complainant stated she
believes RMO1, RMO2, and RMO3 discriminated against her based on her EEO activity.

Complainant stated she received discrimination and harassment training early 2018.

RMO1 is Assistant Module Manager, Module 10 in the WPSC in Richmond, CA. He stated he
has been with the agency since September 2010 and in his current position since November
2015. RMO1 stated his first-line supervisor is RMO2 and his second-line supervisor is RMO3.
He stated he is Complainant’s first-line supervisor.

RMO1 testified he first became aware of Complainant’s EEO activity November 2015 when he
started in the unit. He testified that in March 2017 he became involved in Complainant being
charged as absent without leave (AWOL). RMOL testified he received Disability Awareness
Training and Diversity Awareness training in 2017 and No Fear Act Training in 2016. RMO]
testified that he did not discriminate against Complainant. (Exhibit 8)

RMO2 is Module Manager in the WPSC in Richmond, CA. She stated she has been with SSA
since September 2001 and in her current position since March 2016. RMO2 stated her first-line
supervisor is RMO3. She stated her second-line supervisor is the Deputy Assistant Regional
Commissioner. RMO2 stated she is Complainant’s second-line supervisor. RMO2 stated she
became aware of Complainant's EEO activity some time in 2016 or 2017 when Complainant
mentioned it and she started receiving affidavits to complete. She stated she was made aware of
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 51 of 58

Complainant’s disability shortly after starting work at WPSC. RMO?2 stated she has received
training addressing discrimination and harassment since 2006. RMO2 stated she did not
discriminate against Complainant. (Exhibit 9)

RMOS is the Operations Manager with the WPSC in Richmond, CA. RMO3 stated he has been
in his current position since May 2015. He stated his first-line supervisor is the Acting Deputy
Assistant Regional Commissioner and his second-line supervisor is the Assistant Regional
Commissioner. RMO3 stated he is Complainant’s third-line supervisor. RMO3 stated he
became aware of Complainant's EEO activity in or around June 2015 when he became involved
in one of her prior EEO complaints. He stated he has received Reasonable Accommodation for
Managers and Employer of Choice for Employees with Disabilities (ECED) Access to Success,
and Disability Awareness Training for Managers in October 2017. RMO3 stated he did not
discriminate against Complainant. (Exhibit 10)

Complainant testified she was terminated by RMO3, effective August 15, 2018. (Exhibit 29)

Complainant testified RMOL, RMO2, and RMO3 were involved in the decision to issue a
proposed to removal. Complainant alleged RMO2 mentioned the notice from RMO1 dated
September 2017 where RMO] informed her that the medical documentation on file was being
invalidated as the reason for the proposed removal. Complainant alleged that on October 3, 2018
she provided management with the requested medical documentation and that in an email dated
October 13, 2018 RMO2 acknowledged that the new medical documentation was acceptable for
continued leave approval. Complainant testified her service record is excellent and was
unblemished prior to RMO2 charging her with AWOL. Complainant testified she received five
awards, was selected for two details, was handpicked for a special project, and developed
training material. Complainant alleged RMO2 noted that she received successful performance
appraisals and had no prior disciplinary record. Complainant alleged she was fired for being a
qualified disabled employee who was denied a fully effective RA.' Complainant contends that NA =
management believed that by firing her it would put an end to the EEO cases and the —
investigation in to their unlawful actions. (Exhibit 7)

RMOI testified RMO2 recommended the Proposal to Remove to RMO3, the approving official.
He stated his general knowledge of the reason the Proposal to Remove was issued was due to
excessive AWOL. RMO1 testified Complainant is separated from the agency and does not know
if she is employed elsewhere. (Exhibit 8)

 
    

RMO2 stated she made the decision to issue a Proposal to Remove because Complainant had
excessive unapproved absences that negatively affected her ability to perform the essential duties
of a Benefit Authorizer. She testified Complainant requested to work at home full-time, but that
telework is only available one day a week as part of a national pilot program for eligible Benefit
Authorizers. RMO2 alleged she relied on the Douglas Factors in making her decision. RMO2
stated Complainant’s EEO activity was not a factor in her decision. RMO2 testified
Complainant is no longer employed by SSA. (Exhibit 9)

RMO3 stated RMO2 made the decision to issue the Notice of Proposed Removal. He testified
the Notice of Proposed Removal was issued to “promote the efficiency of the service” and issued
in accordance with Chapter 75 of Title 5 of the United States Code and Part 752 of Title 5 of the

 

=k ' The underlying reasonable accommodation claim is being processed under SF-18-0604.
ino

 

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 52 of 58

Code of Federal Regulations, Subpart D, and Article 23 of the National AFGE/SSA Agreement.
He alleged in proposing the level of discipline, RMO2 considered aggravating and mitigating
factors, known as the Douglas Factors. RMO3 testified he does not know what is meant by
extended telework and cannot respond to Complainant’s allegation regarding extended telework
to avoid being AWOL. RMO3 testified Complainant is no longer employed by the Agency.
(Exhibit 10)

Applicable Law
Equal Employment Statutes & Protected Classes

The Rehabilitation Act of 1973, as amended (Rehab Act)

The Rehab Act prohibits employment discrimination against federal employees with disabilities.
42 U.S.C. § 12112(a) (2012). The Rehab Act incorporates the standards of the ADA
Amendments Act (ADAAA) of 2008. These standards prohibit discrimination against a
qualified individual on the basis of disability. § 12112(a). To prove membership in this class, a
complainant must show s/he (1) has an impairment that substantially limits one or more major
life activities, (2) has record of such an impairment, or (3) is regarded as having such an
impairment. Ghee v. U.S. Postal Serv., EEOC Appeal No. 01832865, 2 (Feb. 25, 1986),

Major life activities include, but are not limited to, the general activities of “caring for oneself,
performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting, bending,
speaking, breathing, learning, reading, concentrating, thinking, communicating, and working” as
well as the operation of major bodily functions, including “functions of the immune system,
normal cell growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory,
endocrine, and reproductive functions.” § 12102 (2)(A)-(B). Impairments that would affect a
major life activity when active are disabilities even if those impairments are episodic or in
remission. § 12102 (4)(D). However, minor impairments do not qualify as disabilities. § 12102
(3)(B). Determination of whether or not an activity is a “major life activity” should not include
any reference to whether it is of “central importance to daily life.” 29 C.F.R. § 1630.2(i).

 

The EEOC has promulgated regulations providing that the standard for evaluating “substantially
limits” should be broadly construed such that the limitation need neither “significantly” nor
“severely” restrict a major life activity in order to satisfy the standard. § 1630.2()(1). The
evaluation should contain reference to the condition, manner, or duration under which a major
life activity is performed in comparison to how it is performed by most people in the general
population. § 1630.2(j)(4). Furthermore, the ameliorative effects of mitigating measures, with
the exception of ordinary eyeglasses or contact lenses, shall not be considered; disability shall be
determined based on the extent of limitations prior to using mitigating measures. § 1630.2 (5).

Retaliation

An employer may not discriminate against any individual because of disability. 42 U.S.C.

§ 12112(a) (2012). This Act also makes it unlawful for employers to retaliate against an
employee for opposing unlawful employment discrimination, filing a discrimination claim with
the EEOC, or participating in an investigation of such a claim. 42 U.S.C. § 12203(a).
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 53 of 58

Disparate Treatment
McDonnell Douglas Standard - Burden Shifting

Discrimination complaints based on a theory of disparate treatment and brought pursuant to Title
VII, the ADEA, and the Rehab Act are examined under the three-part analysis first enunciated in
McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). Loeb v. Textron Inc., 600
F.2d 1003, 1010 (ist Cir. 1979) (applying the burden-shifting scheme from McDonnell to claims
brought under the ADEA); Psak v. Dep’t of the Interior, EEOC Appeal No. 0120110118, 3 (Apr.
18, 2013) (applying the burden-shifting scheme from McDonnell to claims brought under the
Rehab Act).

The three-part analysis first requires the complainant to establish a prima facie case of
discrimination. McDonnell, 411 U.S. at 802. In order to establish such a case, a complainant
must present facts that, if unexplained, reasonably give rise to an inference of discrimination.
See McDonnell, 411 U.S. at 802. See also Furnco Constr. Corp. v. Waters, 438 U.S. 567, 577
(1978) (clarifying that the inference is simply a presumption that the adverse employment action
is “more likely than not based on the consideration of impermissible factors” if not otherwise
explained). The burden then shifts to the agency to articulate a legitimate, nondiscriminatory
reason for its actions. Texas Dep’t of Cmty, Affairs v. Burdine, 450 U.S. 248, 253 (1981) (citing
McDonnell, 411 U.S. at 802). Once the agency has met its burden, the complainant bears the
ultimate responsibility to persuade the fact finder by a preponderance of the evidence that the
reasons offered by the agency were not its true reasons, but were, instead, a pretext for
discrimination. McDonnell, 411 U.S. at 804; Burdine, 450 U.S. at 253; St. Mary’s Honor Ctr. v.
Hicks, 509 U.S. 502, 515-16 (1993).

Prima Facie — Disability

Section 501 of the Rehab Act prohibits employment discrimination against otherwise qualified
federal employees with disabilities based on those disabilities. 29 U.S.C. § 791 (2012). The
Rehab Act incorporates the standards of the ADA Amendments Act (ADAAA) of 2008. The
ADAAA prohibits discrimination “against a qualified individual on the basis of disability in
regard to job application procedures, the hiring, advancement, or discharge of employees,

employee compensation, job training, and other terms, conditions, and privileges of
employment.” 42 U.S.C. § 12112(a) (2012).

To establish a prima facie case of disability discrimination under the Rehab Act, an individual
must show (1) s/he is an "individual with a disability;" (2) s/he is qualified for the position held
or desired; (3) s/he was subjected to an adverse employment action; and (4) the circumstances
surrounding the adverse action give rise to an inference of discrimination. Hatchett v. U.S.
Postal Serv., EEOC Appeal No. 01994120, 1 (Nov. 16, 2001).

A complainant must demonstrate management was aware of the complainant’s disability to
satisfy a prima facie case for disability discrimination. Wright v. Dep’t of Defense, EEOC
Appeal No. 01A14136, 2 (Jan. 11, 2002) (affirming EEOC Administrative Judge’s finding that
“complainant failed to establish a prima Jacie case of disability discrimination because the
responsible management officials were unaware of complainant's impairment at the time of the
[adverse employment action]"). However, a complainant may instead establish that s/he is
regarded as having an impairment if the individual can demonstrate that s/he has been subjected

 

 

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 54 of 58

to a prohibited action because of an actual or perceived physical or mental impairment. 42
USS.C. § 12102).

Prima Facie — Retaliation/Reprisal

To establish a prima facie case of discrimination based on retaliation, the complainant must
show: (1) s/he engaged in protected activity; (2) the agency was aware of the protected activity;
(3) subsequently, s/he was subjected to adverse treatment by the agency; and (4) there is a nexus
between the adverse treatment and the prior protected activity. Garth N. v. Dep’t of the Navy,
EEOC Appeal No. 0120142878, 4 (Jan. 24, 2017) (citing Whitmire v. Dep’t of the Air Force,
EEOC Appeal No. 01400340, 2 (Sept. 25, 2000)).

To prevail in a retaliation claim, a complainant must show that a reasonable person would have
found the challenged action materially adverse. An example of such circumstance would be an
action that might well have dissuaded a reasonable worker from making or supporting a charge
of discrimination in the future. Burlington N. & Santa Fe Ry. Co. v, White, 548 U.S. 53, 57
(2006).

Legal Analysis
Prima Facie Analysis
PK Disability Basis
To establish a prima facie case of disability discrimination under the Rehab Act, an individual
must show (1) she is an "individual with a disability;" (2) she is qualified for the position held or

desired; (3) she was subjected to an adverse employment action; and (4) the circumstances
surrounding the adverse action give rise to an inference of discrimination.

Regarding the first prong of her case, the record shows that Complainant suffers from migraine
headaches, vertigo, and allergic reactions to perfumes and the odor of certain cleaning supplies,.
Therefore, we find that she is an individual with a disability and established the first prong of
her case.

Regarding the second prong, while the record does not contain evidence pertaining to
Complainant’s performance, there is no doubt that she was in her position for roughly ten years.

Therefore, we find that she was qualified for the position she held and established the second

prong of her case. See Kohner y. Dep’t of Transp., EEOC Appeal No. 0120110334, 1 (Sept. 14, d

2012) (affirming AJ’s decision finding complainant was a ‘qualified’ individual with a disability &
by virtue of successfully performing his job). = v
Regarding the third prong of her prima facie case, Complainant was terminated from “f.
employment with the agency. Therefore, she established that she was subjected to an adverse
action and established the third prong of her case.

vo

“

fF
Via

    

 

Se

Regarding the fourth prong of her case, to establish an inference of discrimination in a disability

discrimination case, a complainant must demonstrate a nexus or causal relationship between the

disabling condition and the alleged misconduct of the agency. Jones v. U.S. Postal Serv., EEOC
~ Appeal No. 01983491, 2 (Apr. 13, 2000); Schumaker v. Dep’t of the Interior, EEOC Request No.
05920874, 6 (Apr. 8, 1993). In this case, Complainant has not provided any evidence suggesting
that management’s action was based on discriminatory animus. Complainant alleges that her

ony Yeo Jd pole Vale \abs occtoun Wired

eras Ged ke Oowd me otra elechye AY.
Ny fei ss ie Cr“iny OHNO Quared disAde

OMA el

   
 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 55 of 58

AWOL charges were the direct result of her disability and, therefore, the removal was issued
because of her disability. However, the EEOC has held that a complainant who has an excessive
amount of absences must show the nexus between the absences and her disability. Complainant
y. Dep’t of the Navy, EEOC Appeal No. 012012278, 6 (Jan. 8, 2015). Moreover, when a
complainant does not follow agency policy for taking medical leave and is disciplined as a result
of her absences, there is no proof of discriminatory motivation toward her disability.
Complainant v. Dep’t of the Navy, EEOC 012012278. Therefore, Complainant failed to
establish the fourth prong and failed to establish her prima facie case of disparate treatment
based on disability.

Retaliation Basis

 

To establish a prima facie case of discrimination based on retaliation, the complainant must
show: (1) she engaged in protected activity; (2) the agency was aware of the protected activity;
(3) subsequently, she was subjected to adverse treatment by the agency; and (4) there is a nexus
between the adverse treatment and the prior protected activity.

Regarding the first prong of her case, the record shows that Complainant requested numerous
reasonable accommodations and filed multiple EEO complaints. Therefore, she established that
she was engaged in protected activity and established the first prong of her prima facie case.

Regarding the second prong, management acknowledged being aware of Complainant’s
protected activity. Therefore, she established the second prong of her case. Regarding the third
prong of her prima facie case, Complainant was subsequently removed from employment with
the agency, which is an adverse action. Therefore, she established the third prong of her case.

Regarding the fourth prong, Complainant does not provide any evidence that management was
acting out of any retaliatory intent. However, absent direct evidence of retaliatory intent, a
complainant may establish causation by showing temporal proximity between the protected
activity and the adverse action. Bennett v. Henderson, 15 F.Supp.2d 1097, 1112 (Aug. 7, 1998).
The nexus or causal connection may be evidenced by the adverse action following the protected
activity within a period of time and in a manner suggestive of a retaliatory motive. Cline v.
Dep’t of the Army, EEOC Appeal No. 01201 12757, 3 (Aug. 17, 2012). Generally, a nexus may
be established if the prior activity and the alleged actions occurred within less than one year of
each other. Complainant v. Dep’t of the Air Force, EEOC Appeal No. 0120133200, 2 (Dec. 18,
2014) (finding one year in between events “too remote to supply the necessary nexus”). See also
Ellison v. U.S. Postal Serv., EEOC Appeal 0120073973, n.4 (Nov. 17, 2009) (affirming AJ’s
summary judgment, which included the determination that the complainant failed to establish the
prima facie case for reprisal discrimination because no nexus was created when a year and a half
transpired between the prior activity and the alleged adverse treatment).

 

In this case, the record shows that Complainant was actively involved in her previous EEO
complaints when she received the decision to remove her from employment. Therefore, we find
that Complainant established the fourth prong and established her prima facie case of disparate
treatment based on retaliation, but not disability.

Management’s Justification

If a prima facie case is established, the burden shifts to the agency to articulate a legitimate,
nondiscriminatory reason for the challenged action. McDonnell, 411 U.S. at 802; Burdine, 450
U.S. at 253-54. The agency’s burden is met by simply proffering evidence that raises a genuine

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 56 of 58

issue of fact as to whether it discriminated against the complainant. This is not a burden of
persuasion, but rather a burden of production to “clearly set forth, through the introduction of
admissible evidence, the reasons for {its employment decision].” Burdine, 450 U.S. at 254-55.
Evidence of a legitimate, nondiscriminatory reason must be sufficient to allow the trier of fact
rationally to conclude that the agency's action was not based on unlawful discrimination.
Nguyen v. Gen. Servs. Admin., EEOC Appeal No. 0120101852, 3 (Sept. 28, 2011). This burden
is not onerous but must “provide a specific, clear, and individualized explanation.” Kathy D. v,
Dep’t of Labor, EEOC Appeal No. 0120141643, 2 (July 19, 2016). An explanation too
generalized or vague for a complainant to rebut is insufficient to constitute a legitimate,
nondiscriminatory reason. Chong T. v. Dep’t of Homeland Sec., EEOC Appeal No.
0120140085, 3 (Jan. 15, 2015).

In this case, management provides the following legitimate, nondiscriminatory reasons for its
action. Management explains Complainant’s attendance was not dependable. The
documentation about Complainant’s removal cites 70 separate incidents when Complainant was
charged AWOL for taking unapproved leave. See Tolbert v. Dep’t of the Air F orce, EEOC
Appeal No. 0120053343 (Feb. 23, 2007) (finding no harassment where Agency issued
disciplinary action based on leave policy). Therefore, we find management articulated a
legitimate, nondiscriminatory reason for its action. Complainant v. Dep’t of Veterans Affairs,
EEOC Appeal No. 0120141713 (Dec. 4, 2014) (upholding termination where testimony,
performance documents, and notice of termination “paint a compelling picture of Complainant’s
performance deficiencies”).

Pretext

Once the agency produces evidence of a legitimate, nondiscriminatory reason, the presumption
raised by the prima facie case disappears, and the agency will prevail unless the complainant
proves, by a preponderance of the evidence, that the legitimate reasons articulated by the agency
were not its true reasons but were, instead, a pretext for discrimination, St. Mary’s, 509 U.S. at
519; Burdine, 450 U.S. at 256; Pavelka v. Dep’t of the Navy, EEOC Request No. 05950351, 3
(Dec. 14, 1995). To prove a reason is pretext for discrimination, a complainant must show that
the reason was false and that discrimination was the real reason. St. Mary’s, 509 U.S. at 515.
Therefore, the fact finder must both disbelieve the employer’s articulated reason and believe
complainant’s explanation that unlawful discriminatory animus motivated the agency’s actions.
St. Mary’s, 509 U.S. at 519.

 

The more idiosyncratic or questionable the employer’s decision, the greater the likelihood of
exposing it as a pretext. Loeb v. Textron. Inc, 600 F.2d 1003, 1012 n.6 (1st Cir. 1979).
Allegations of pretext may be supported by evidence of discriminatory statements; past
dissimilar treatment; past personal treatment attributable to the selecting officer; statistical
evidence or comparative data, revealing differences in treatment across protected class lines;
unequal applications of agency policy; deviations from standard procedures without justification;
and inadequate explanation of inconsistencies in the evidentiary record. McDonnell. 411 USS. at
804-05; Emilia Z. v. Dep’t of Hous. & Urban Dev., EEOC Appeal No. 0120142952, 2 (Feb. 4,
2016). However, in order to prove pretext, it is not enough to simply disagree with the agency’s
actions. Alexandria P. v. U.S. Postal Serv., EEOC Appeal No. 0120150286, 4 (Oct. 20, 2015).

_ EEO laws "cannot prevent employers from making decisions that their employees disagree with,
unless those decisions are rooted in a statutorily proscribed motivation. Emilia Z., EEOC Appeal

 

 
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 57 of 58

No. 0120142952 at 3. Additionally, mere assertions, speculations, unsupported beliefs, or
conclusory answers are not enough to establish pretext. Complainant v. Dep’t of Homeland Sec.,
EEOC Appeal No. 01020133401, 3 (May 7, 2015); Complainant v. Dep’t of Agric., EEOC
Appeal No. 0120130270, 3 (Sept. 18, 2015).

In this case, Complainant failed to prove that management’s articulated reason was false, which
is the essence of pretext. See St. Mary’s, 509 U.S. at 515. As we discussed in the prima facie
analysis, Complainant insists that her requests for leave should have been approved and that the
fact that they were not is proof of discriminatory intent. However, she has not provided evidence
that shows a nexus between her absences and her disability. Furthermore, despite establishing
her prima facie case of retaliation, the EEOC has held that temporal proximity, standing alone,
does not meet Complainant’s burden of proving by a preponderance of the evidence that
Management retaliated against her. See Vaughn v. Dep’t of Agric., EEOC Appeal No.
0120130948 (Aug. 30, 2013); Maybery v. Dep’t of the Navy, EEOC Appeal No. 0120110045
(Jan. 1, 2012); Kennedy v. Dep’t of Veterans Affairs, EEOC Appeal No. 0120083120 (Dec. 24,
2008),

Based on a review of the ROI in its entirety, we find management articulated legitimate,
nondiscriminatory reasons for its action; and, that the preponderance of the evidence does not
support Complainant’s claim of unlawful discrimination.

Decision

Accordingly, we find SSA did not discriminate against Complainant based on disability or
reprisal, as alleged.

Statement of Relief

 

As Complainant is not a prevailing party, no relief is awarded in connection with this complaint.

Notice of Rights

Complainant may not file an appeal with the Equal Employment Opportunity Commission
(EEOC) at this time. If Complainant is dissatisfied with SSA's decision, an appeal may be filed
to the:

Western Regional Office
Merit Systems Protection Board (MSPB)
201 Mission Street
Suite 2310
San Francisco, CA 94105
Fax No. 415-904-0580

Complainant’s appeal must be in writing and must be filed within 30 calendar days of receipt of
our decision. If Complainant wants a hearing, Complainant may request it of the MSPB when
filing the appeal.
Case 4:19-cv-06322-JST Document1 Filed 09/27/19 Page 58 of 58

10

Complainant must provide a copy of the appeal to SSA when the appeal is filed with the
MSPB. Send a copy of the appeal to:

EEO Director

Office of Civil Rights and Equal Opportunity
ATTN: FAD APPEALS DIVISION

Social Security Administration

P.O. Box 17712

Baltimore, MD 21235-7712

If Complainant appeals to the MSPB and is dissatisfied with the MSPB's final decision,
Complainant may then ask the EEOC to review the MSPB's final decision.

Instead of appealing to the MSPB, Complainant may file a civil action in an appropriate U.S.
District Court within 30 calendar days after receipt of SSA's decision.

Complainant also has the right to file a civil action in an appropriate U.S. District Court:
* Within 30 calendar days of receiving the final MSPB decision; or

* Ifmore than 120 calendar days have passed since filing an appeal with the MSPB and
no final decision has been made.

If asks the EEOC to review the final MSPB decision, Complainant has the right to file a civil
action in an appropriate U.S. District Court:

* Within 30 calendar days of receiving the EEOC’s decision on the request; or

* Ifmore than 186 calendar days have passed since filing the request for review with the
EEOC and no final decision has been made.

If Complainant decides to file a civil action and does not have or cannot afford the services of an
attorney, Complainant may ask the Court to appoint an attorney representation. Complainant
may also ask the Court’s permission to file the action without payment of costs, fees, or other
security. Granting or denying Complainant’s request is within the sole discretion of the
Court. Complainant must file both the request and the civil action WITHIN NINETY (90)
CALENDAR DAYS of the date of receipt of the final order or final decision from SSA or the
EEOC's final decision. Filing a request for an attorney does not extend Complainant’s time in
which to file a civil action.

If Complainant files a civil action, the Acting Commissioner of Social Security, Nancy A.
Berryhill, must be named as the defendant. Failure to name the Acting Commissioner may
result in dismissal of the case. If Complainant files a civil action, administrative processing of
the complaint will end. ,

LA
(for) Claudia J. Postell

EEO Director
Office of Civil Rights and Equal Opportunity
